DETAILED ACTION

Brief Summary
This is a non-final Office action regarding reissue U.S. Application 16/974,053 (hereafter the “reissue ‘053 Application), which is a reissue application of U.S. Patent 10,049,500 (hereafter “the ‘500 Patent”).

The ‘500 Patent originally issued on August 14, 2018, with the inventor of Darrick Morrison, having original claims 1-20.  Here, the ‘500 Patent was filed as U.S. Application 15/273,425, being filed on September 22, 2016, which claims domestic priority to the provisional U.S. Application 62/222,140, filed on September 22, 2015.

As noted above, the ‘500 Patent originally issued with patented claims 1-20.  A preliminary amendment was originally filed on August 14, 2020, which amends claims 1-7, 9-10, 14-20, and adds new claims 21-27. Thus, with the instant amendment that was originally filed on August 14, 2020, claims 1-27 are pending, with claims 1, 16, and 20 being independent.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,049,500 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.



Non-Compliant Amendment
Applicant’s amendment originally filed August 14, 2020 in the instant reissue ‘053 Application is non-compliant with 37 CFR 1.173(b)-(g), but us being reviewed and discussed on merit. 

In this regard, 37 CFR 1.173(b)-(g) require that whenever there is an amendment to the claims, all amendments are made relative to the original patent being reissued.  Here, the amendment originally filed August 14, 2020 adds new claims 21-27, whereby these claims should be fully underlined, as they are new, relative to the original patent. Correction is required.

Improper Recapture and Rejection under 35 U.S.C. 251
Claims 1-27 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. XicorLLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(1)):
“(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;
(2)    next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and
(3)    finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”

(Step 1: MPEP 1412.02(A)) In the instant case and by way of the instant amendment, Applicant is seeking to broaden each of independent claims 1, 16, and 20, whereby each of these independent claims do not include “presenting one or more first 3D objects of the plurality of 3D objects in the augmented reality environment that are manipulated by a sales representative in a first color, and presenting one or more second 3D object of the plurality of 3D objects in the augmented reality environment that are manipulated by a customer in a second color”, as recited in original independent claim 1, and similarly in original independent claims 16 and 20.  Here, these features, as originally required in the patented claims are removed in the amended claims, and replaced with the limitations that recite “presenting one or more users with one or more three-dimensional (3D) objects that each include a 3D virtual representation of a specific product for inclusion in the augmented reality environment; allowing the one or more users to add one or more 3D virtual representations of specific products in the augmented reality environment, and allowing the one or more users to independently manipulate the one or more 3D objects of specific products in the augmented reality environment.”

(Step 2: MPEP 1412.02(B)) In the record of the prior U.S. Patent Application 15/273,425, for which the instant ‘500 Patent matured from, the original prosecution indicates that in an amendment dated March 13, 2018, the Applicant amended each of independent claims 1, 16 and 20 to include the feature of “presenting one or more first 3D objects of the plurality of 3D objects in the augmented reality environment that are manipulated by a sales representative in a first color, and presenting one or more second 3D object of the plurality of 3D objects in the augmented reality environment that are manipulated by a customer in a second color”.  Here, in the amendment dated March 13, 2018, these limitations, which were originally found in original dependent claim 18 (which was dependent on claim 17, thus also including features of original claim 17), were incorporated into each of independent claims 1, 16, and 20, with original claims 17 and 18 being canceled.

In this regard, in the Office action dated December 15, 2017, the original Examiner indicated that “Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.”  See page 2 of the Office action dated December 15, 2017.  Additionally, the Office action dated December 15, 2017 rejected original independent claims 1, 16, and 20 as being unpatentable over Mott et al. (US Pub 2017/0323488) in view of Fukuchi et al. (US Pub 2012/0243739), and then also rejected original dependent claim 17 as being unpatentable over Mott in view of Fukuchi, in further view of Miller et al. (US Pub 2013/0120368), and Tan et al. (US Pub 2015/0106740).  

Thus, in the amendment dated March 13, 2018, the Applicant amended independent claims 1, 16, and 20 to include the features of the canceled dependent claims 17 and 18, as noted above.  With this, in the remarks filed by the Applicant with the amendment on March 13, 2018, the Applicant stated on page 13 that “First, Applicant amends each of the independent claims 1, 16, and 20 herein to include subject matter that is substantially similar to the acknowledged allowable subject matter previously presented in dependent claim 18 and intervening claim 17. Accordingly, Applicant respectfully submits that independent claims 1, 16, and 20 are in condition for allowance. Further, dependent claims 17 and 18 are canceled herein.”

Along this vein, this amendment dated March 13, 2018 was made to overcome the previously cited art rejection that was within the Office action dated December 15, 2017, which indicated that claims 1, 16, and 20 were rejected, as noted above. Subsequently, a Notice of Allowance was issued on April 19, 2018, whereby the original Examiner did not provide any statement indicating reasons for allowance.

With this, if an original patent claim limitation now being omitted or broadened in the present reissue application was originally relied upon by applicant in the original application to make the claims allowable over the art, the omitted limitation relates to subject matter previously surrendered by applicant. The reliance by applicant to define the original patent claims over the art can be by presentation of new/amended claims to define over the art. The limitation omitted in the reissue claim(s) was added in the original application claims for the purpose of making the application claims allowable over a rejection or objection made in the application. 

As noted above, in their Remarks in the original prosecution, the Applicant argued “…Applicant amends each of the independent claims 1, 16, and 20 herein to include subject matter that is substantially similar to the acknowledged allowable subject matter previously presented in dependent claim 18 and intervening claim 17. Accordingly, Applicant respectfully submits that independent claims 1, 16, and 20 are in condition for allowance.” See Remarks dated March 13, 2018, page 13.  Here, the amendment and remarks make clear that the amended features were intended to obviate the prior cited rejection, and the nature of the addition to the claims show that the limitations were added in direct reply to the rejection.  This is seen to establish the amended limitations as relating to subject matter previously surrendered.

(Step 3: MPEP 1412.02(C))  Here, the Examiner notes that the surrendered subject matter of independent claims 1, 16, and 20 of the ‘500 Patent revolves around the limitations that require “presenting one or more first 3D objects of the plurality of 3D objects in the augmented reality environment that are manipulated by a sales representative in a first color, and presenting one or more second 3D object of the plurality of 3D objects in the augmented reality environment that are manipulated by a customer in a second color”, as recited in original independent claims 1, 16, and 20 of the ‘500 Patent.

 In this regard, with respect to newly amended independent claims 1, 16, and 20, the surrendered subject matter is removed and replaced with “presenting one or more users with one or more three-dimensional (3D) objects that each include a 3D virtual representation of a specific product for inclusion in the augmented reality environment; allowing the one or more users to add one or more 3D virtual representations of specific products in the augmented reality environment, and allowing the one or more users to independently manipulate the one or more 3D objects of specific products in the augmented reality environment.”

With this, with respect to the features of amended claims 1, 16, and 20, the surrendered subject matter noted above from the original independent claims 1, 16, and 20 of the ‘500 Patent has been completely removed from the proposed claims.  None of these claims include the original limitations that performs the function of “presenting one or more first 3D objects … in the augmented reality environment that are manipulated by a sales representative in a first color”, and also that performs the function of “presenting one or more second 3D object … in the augmented reality environment that are manipulated by a customer in a second color”.

If the surrender generating limitation (SGL) has not been entirely eliminated from a claim in the reissue application (i.e., the amendment narrowing the claim or the argued limitation has not been entirely eliminated from the claim in the reissue application), but rather it has been made less restrictive in the reissue application claim such that the claim is broadened, the analysis based on In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011) and In re Youman, 679 F.3d 1335, 102 USPQ2d 1862 (Fed. Cir. 2012) is as follows:

In this regard, with respect to the surrendered subject matter in independent claims 1 and 8, it must be determined what portion of the amendment or argued limitation has been retained, and whether the retained portion materially narrows the original claims to avoid recapture. See Youman, 679 F.3d at 1346 n.4, 102 USPQ2d at 1870 n.4 ("'original claims' are defined as 'the claims before surrender'"). "[I]f the patentee modifies the added [or argued] limitation such that it is broader than the patented claim yet still materially narrows relative to the original claim, the recapture rule does not bar reissue." Id. at 1347, 102 USPQ2d at 1870. On the other hand, if the retained portion of the modified limitation is "well known in the prior art," impermissible recapture has not been avoided. See Mostafazadeh, 643 F.3d at 1361, 98 USPQ2d at 1644. It is to be noted that if the retained portion of the modified limitation is well known in the prior art, then impermissible recapture exists, even in a case where a further limitation which is not related to the surrendered subject matter (i.e., a limitation that does not materially narrow the claims) has been added to define the claims over the art. Id.

Here it is noted that the broadened claim limitations at issue in amended claims 1, 16, and 20 appears to retain the feature of “presenting one or more users with one or more three-dimensional (3D) objects that each include a 3D virtual representation of a specific product for inclusion in the augmented reality environment”.  But here, as indicated below, the limitations of amended claims 1, 16, and 20 are met by the prior art (see the rejection below under 35 USC 102 and 35 USC 103), and thus it is demonstrated that the retained portion of the modified limitation is well known in the art.  Thus impermissible recapture exists in independent claims 1, 16, and 20.  Further, because a dependent claim carries each of the limitations of the claim(s) which they depend on, and dependent claims 2-15, 17-19, and 21-27 do not provide any of the eliminated subject matter, thus, these claims are also seen to be subject of impermissible recapture.  






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Dependent claims 17, 18, and 19 each recite the limitation "the user interface" in line 2 of each claim.  There is insufficient antecedent basis for this limitation in each of the claims, as the limitation that previously introduced “a user interface” in independent claim 16 was removed in the amendment dated August 14, 2020.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13-14, 16-23, and 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2017.0323488, with the inventor of Mott et al. (hereafter “Mott”, being a reference cited in the original prosecution that matured into the ‘500 Patent).

Regarding claim 1, Mott discloses one or more non-transitory computer-readable media storing computer-executable instructions that upon execution cause one or more processors [see paragraph 0094, wherein “In this example, the device includes a processor 1502 for executing instructions that can be stored in a memory device or element 1504. As would be apparent to one of ordinary skill in the art, the device can include many types of memory, data storage, or non-transitory computer-readable storage media, such as a first data storage for program instructions for execution by the processor 1502, a separate storage for images or data, a removable memory for sharing information with other devices, etc.”] to perform acts comprising:
receiving environmental data from one or more scanning sensors, the environmental data including at least one of spatial data, image data, video data, depth sensor data, and prestored environmental data [see paragraph 0024, wherein “Alternatively or in combination, a user may place a two-dimensional marker (e.g., a pattern of shapes, a quick response (QR) code, etc.) on a surface in order to view the size and/or pose (i.e., location and orientation) location of an appliance on a counter.”; also see paragraphs 0032-0033; also see paragraph 0086, wherein “The example method 1200 begins at 1202, with selecting a frame of a video captured using a camera. The frame may be of a custom environment such as a user's living room. Of course, an image may be captured by a computing device and used instead of a frame of a video.”];
analyzing the environmental data to detect recognizable patterns that represent environmental features, the environmental features including at least one of surfaces, shapes, lighting parameters, textures, objects features, and zones [see paragraphs 0024-0025, wherein “Alternatively or in combination, a user may place a two-dimensional marker (e.g., a pattern of shapes, a quick response (QR) code, etc.) on a surface in order to view the size and/or pose (i.e., location and orientation) location of an appliance on a counter….Based at least on the dimensions and pose of a two-dimensional marker, an object may be generated in a camera environment with a particular size and in a particular pose.”; also see paragraphs 0032-0033, wherein “For example, a marker 210 can be a pattern as shown, a cover of a magazine, a newspaper, a book, a piece of paper, a quick response (QR) code, a barcode, a grid, a colored grid, or any other object with known dimensions. In some embodiments, a user can obtain an image of the marker 210 and print it onto a piece of paper. …Thus, by obtaining the dimensions of a virtual object to display, and the dimensions and location of the marker 210, it is possible to display a container that represents an object's dimensions correctly and posed in a camera environment.”];
generating an augmented reality environment that corresponds to the environment, based on at least one of the environmental data, and prestored environmental data, for presentation via an augmented reality device [see paragraph 0021; also see paragraphs 0031-0033, wherein “For instance, a product page 110 may have a button 140 that allows the user to view the product associated with that product page in a camera environment (e.g., an augmented view of the real-world environment that includes a container that is the size of the product). …The pose of a container shown in a camera environment may be based at least in part on (1) the pose of the marker 210 with respect to the computing device (e.g., an image capturing device) and (2) the pose of the computing device with respect to at least little g. Thus, by obtaining the dimensions of a virtual object to display, and the dimensions and location of the marker 210, it is possible to display a container that represents an object's dimensions correctly and posed in a camera environment.”]; 
presenting one or more users with one or more three-dimensional (3D) objects that each include a 3D virtual representation of a specific product for inclusion in the augmented reality environment [see paragraphs 0031-0033, wherein “For instance, a product page 110 may have a button 140 that allows the user to view the product associated with that product page in a camera environment (e.g., an augmented view of the real-world environment that includes a container that is the size of the product)”; also see step 1220 in Fig. 12, and see paragraph 0088, wherein “At 12220, a camera environment of the real-world environment is rendered for display of the computing device. The camera environment may include an at least semi-transparent container that includes a representation of an object.”];
allowing the one or more users to add one or more 3D virtual representations of specific products in the augmented reality environment [see paragraphs 0063-0066, wherein “The example user interface 720 shown in FIG. 7 allows a user to select a size and type of object.”; also see step 1212 in Fig. 12 and paragraph 0088, wherein “At 1212, a selection of an object is received from a catalog of objects. The object may include one or more products from an online retailer or a consumer-to-consumer service. The catalog may include a variety of objects, including furniture, appliances, consumer products, commercial equipment, etc.”], and
allowing the one or more users to independently manipulate the one or more 3D objects of specific products in the augmented reality environment [see Figs. 7-10; also see paragraphs 0063-0066, wherein “The example user interface 720 shown in FIG. 7 allows a user to select a size and type of object…. For example, user interface 720 shows an example control panel 730 configured to receive an input that manipulates control 740, which in turn changes the size of the container 770. In example environment 700, a user has used control 740 to select televisions that are between fifty (50) and sixty (60) inches. It should be understood that various types of controls 740 may be used to change the size of a container 770 or a representation of an object. While control 740 shows a bar with two knobs, buttons or text containers may be used as a control 740, for example. Also, gestural input on a touch screen could be used directly without a control, for instance a pinch gesture could scale the desired size bigger or smaller. In this example, a user has the ability to change the brand of an object, such as a television.”; also see paragraph 0071, wherein “In this example, both controls are configured to modify the size of container 970. For instance, a user may enter a dimension of a container 970 using the character fields in control 940. Similarly, the arrows in control 940 may also be configured to adjust the dimensions of a container 970. Control 990 is similar to other controls described herein, but is located within a camera environment. Control 990, in accordance with various embodiments, may be manipulated (e.g., by dragging one or more handles) in order to modify the size, dimensions, location, and/or orientation of container 970. Although not shown, in some embodiments it is contemplated that a user may modify the size (e.g., dimensions) of a container 970 simply by manipulating the container 720 itself, such as by using a touch screen to drag a corner of a container 970.”].

Regarding claim 2, Mott discloses the one or more non-transitory computer-readable media of claim 1, and further teaches wherein the presenting of specific products for inclusion in the augmented reality environment includes: 
receiving an indication that the augmented reality device is in the environment that corresponds to the augmented reality environment [see paragraph 0044, wherein “The container and/or the edges of the container 320 may be transparent, semi-transparent, or solid. For example, a container 320 may resemble shaded glass with solid edges, such that a user can preview the size of an object and see through the container 320.”; also see paragraphs 00083-0088, wherein “At 1220, a camera environment of the real-world environment is rendered for display of the computing device. The camera environment may include an at least semi-transparent container that includes a representation of an object.”; also see Figs. 3-10], and 
rendering the one or more 3D virtual representations of specific products based on at least one of the virtual image data or on product data [see paragraph 0031, wherein “For instance, a product page 110 may have a button 140 that allows the user to view the product associated with that product page in a camera environment (e.g., an augmented view of the real-world environment that includes a container that is the size of the product).”; also see step 1220 in Fig. 12, and see paragraphs 0083-0088, wherein “At 1220, a camera environment of the real-world environment is rendered for display of the computing device. The camera environment may include an at least semi-transparent container that includes a representation of an object.”; also see Figs. 6-10].

Regarding claim 3, Mott discloses the one or more non-transitory computer-readable media of claim 2, and further teaches wherein the receiving includes receiving the indication from a detection of the environment by the augmented reality device or receiving the indication from a user input [see paragraphs 0032-0033, wherein “For example, a marker 210 can be a pattern as shown, a cover of a magazine, a newspaper, a book, a piece of paper, a quick response (QR) code, a barcode, a grid, a colored grid, or any other object with known dimensions. In some embodiments, a user can obtain an image of the marker 210 and print it onto a piece of paper. The image of a marker 210 may be obtained from an online marketplace. In some embodiments, the image of the marker 210 may be received by a user via mail as opposed to being downloaded. … Thus, by obtaining the dimensions of a virtual object to display, and the dimensions and location of the marker 210, it is possible to display a container that represents an object's dimensions correctly and posed in a camera environment. Moreover, it is contemplated that in some embodiments, approaches may be implemented where a marker 210 is out of view of an electronic device, yet the camera environment can still correctly display an object based on stored information, such as the location of the marker 210 in an image captured at an earlier point in time that includes the marker 210 (e.g., a previously captured frame). In some embodiments, the electronic device may present user interface guidance to direct users to assist in better tracking.”; also see paragraphs 00083-0088, wherein “The example method 1200 begins at 1202, with selecting a frame of a video captured using a camera. The frame may be of a custom environment such as a user's living room. Of course, an image may be captured by a computing device and used instead of a frame of a video. Of course, an image may be captured by a computing device and used instead of a frame of a video. At 1204, a marker is identified within the frame.”].

Regarding claim 4, Mott discloses the one or more non-transitory computer-readable media of claim 1, and further teaches wherein the acts further comprise at least one of:
presenting an overlay of one or more points of interest for the 3D virtual representations of the specific products [see step 1220 in Fig. 12, and see paragraph 0088, wherein “At 12220, a camera environment of the real-world environment is rendered for display of the computing device. The camera environment may include an at least semi-transparent container that includes a representation of an object.”], and 
receiving a first purchase selection of a specific product for processing by an e-commerce application [see paragraph 0027, wherein “Thus, a user can view a container (e.g., a box) that represents the 10″×18″×18″ appliance in near-real time by simply pointing their computing device at a marker of a known size. As such, the user can make a more informed purchase, which may reduce the likelihood that the user returns an expensive appliance or other object because the object is too big.”; also see paragraph 0028, wherein “Display 110 is operable to show an online store where a user may access a variety of different products.”; also see paragraphs 0075-0076; also see paragraph 0082; also see Figs. 7-10].

Regarding claim 5, Mott discloses the one or more non-transitory computer-readable media of claim 1, and further teaches wherein the acts further comprise providing a user interface for requesting and manipulating the 3D virtual representation of the specific product in the augmented reality environment using at least one of a gesture or a command [see paragraphs 0025, wherein “These containers may be at least partially transparent such that a user viewing the container in a camera environment can see objects and surfaces behind the container. Containers may have edges with a different transparency than the surfaces of the container, such as 0% transparency or solid, such that a user may clearly see the edges of a container. Containers may comprise surfaces that contact each other at an edge at a ninety degree angle, such as a cube or rectangle. In some embodiments, containers may have rounded or smooth edges where the container's surfaces meet. Containers may be moved or rotated based on input provided by a user (e.g., by using gestures on a touch screen) in order to determine if an object would fit in various positions.”; also see paragraph 0063, wherein “ It should be understood that various types of controls 740 may be used to change the size of a container 770 or a representation of an object. While control 740 shows a bar with two knobs, buttons or text containers may be used as a control 740, for example. Also, gestural input on a touch screen could be used directly without a control, for instance a pinch gesture could scale the desired size bigger or smaller. In this example, a user has the ability to change the brand of an object, such as a television.”].

Regarding claim 6, Mott discloses the one or more non-transitory computer-readable media of claim 5, and further teaches wherein the acts further comprise: 
receiving a placement gesture or command via the user interface that places the 3D virtual representation of the specific product into a particular location of the augmented reality environment when the 3D virtual representation lacks a predetermined placement in the augmented reality environment [see paragraph 0077, wherein “Thus, in some embodiments a control 1040 may be configured to allow a user to enter the dimensions of a particular object in a generic or custom scene. Of course, there may also be controls as described above, which allow a user to place a container in a scene, orient the container, provide dimensions for the container, enter information such as the color or brand of a product, enter an object ID, select a particular representation of an object, etc.”]; and 
receiving a manipulation gesture or command via the user interface that adjusts at least one of a placement or an orientation of the 3D virtual representation of the specific product [see paragraph 0063, wherein “ It should be understood that various types of controls 740 may be used to change the size of a container 770 or a representation of an object. While control 740 shows a bar with two knobs, buttons or text containers may be used as a control 740, for example. Also, gestural input on a touch screen could be used directly without a control, for instance a pinch gesture could scale the desired size bigger or smaller. In this example, a user has the ability to change the brand of an object, such as a television.”].

Regarding claim 7, Mott discloses the one or more non-transitory computer-readable media of claim 5, and further teaches wherein the acts further comprise at least one of: 
receiving a customizing gesture or command via the user interface that customizes at least one of a color, a feature, or a setting with respect to the 3D virtual representation of the specific product [see paragraph 0077, wherein “Thus, in some embodiments a control 1040 may be configured to allow a user to enter the dimensions of a particular object in a generic or custom scene. Of course, there may also be controls as described above, which allow a user to place a container in a scene, orient the container, provide dimensions for the container, enter information such as the color or brand of a product, enter an object ID, select a particular representation of an object, etc.”]; or 
receiving an option variation gesture or command via the user interface that requests a presentation of an additional 3D virtual representation for a different model of the specific product [see Figs. 7-9; also see paragraphs 0063-0066].

Regarding claim 8, Mott discloses the one or more non-transitory computer-readable media of claim 5, and further teaches wherein the acts further comprise: 
receiving a gesture or command via the user interface that places the 3D virtual representation of the specific product into a particular location of the augmented reality environment [see paragraph 0025, wherein “Containers may be moved or rotated based on input provided by a user (e.g., by using gestures on a touch screen) in order to determine if an object would fit in various positions.”; also see paragraph 0077, wherein “Thus, in some embodiments a control 1040 may be configured to allow a user to enter the dimensions of a particular object in a generic or custom scene. Of course, there may also be controls as described above, which allow a user to place a container in a scene, orient the container, provide dimensions for the container, enter information such as the color or brand of a product, enter an object ID, select a particular representation of an object, etc.”]; and 
generating a notification that indicates a capacity requirement for the specific product in response to a determination that the particular location lacks suitable capacity for the specific product [see paragraphs 0068-0069, wherein “If a container collides (or overlaps) with another object in a camera environment, a user may be notified in a variety of ways. It should be noted that a baseline may need to be established for a monocular computing device in order to determine the pose and/or dimensions of various objects as shown in a camera environment in order to indicate collisions. …In some embodiments, an edge and/or face of a container 870 may change color (e.g., it may turn from green to red) when a collision between a container 870 and an object, based upon an object in the real-world, environment is detected. In another example, a computing device 810 may prevent a user from moving an object such that it overlaps with another object in a camera environment (e.g., the container 870 stops moving when it collides with an object that is based on an object in the real-world environment).”; also see Figs. 7 and 8, whereby the user is notified that the selected TV is too big, and a max size needs to be reduced, with the corresponding discussion in paragraphs 0065-0066, which states “A control 740 may be available that allows a user to enter a multiplier (e.g., a percentage), such that only objects that fit within the 740 container multiplied by the multiplier are provided in example section 750. This allows a user to see televisions that are a particular percentage smaller than the currently displayed television.”].

Regarding claim 9, Mott discloses the one or more non-transitory computer-readable media of claim 5, and further teaches wherein the acts further comprise: 
receiving a gesture or command via the user interface that places the 3D virtual representation of the specific product into a particular location of the augmented reality environment [see paragraph 0025, wherein “Containers may be moved or rotated based on input provided by a user (e.g., by using gestures on a touch screen) in order to determine if an object would fit in various positions.”; also see paragraph 0077, wherein “Thus, in some embodiments a control 1040 may be configured to allow a user to enter the dimensions of a particular object in a generic or custom scene. Of course, there may also be controls as described above, which allow a user to place a container in a scene, orient the container, provide dimensions for the container, enter information such as the color or brand of a product, enter an object ID, select a particular representation of an object, etc.”]; and 
generating a warning that indicates an environmental constraint for the specific product in response to a determination that the particular location is unable to accommodate the specific product, the environmental constraint including a spatial limitation that is unsuitable for one or more dimensions of the specific product at the particular location, a spatial limitation with respect to an obstacle in the environment that hinders a movement of the specific product to the particular location, or a lack of feature that supports the specific product at the particular location [see paragraphs 0068-0069, wherein “If a container collides (or overlaps) with another object in a camera environment, a user may be notified in a variety of ways. It should be noted that a baseline may need to be established for a monocular computing device in order to determine the pose and/or dimensions of various objects as shown in a camera environment in order to indicate collisions. …In some embodiments, an edge and/or face of a container 870 may change color (e.g., it may turn from green to red) when a collision between a container 870 and an object, based upon an object in the real-world, environment is detected. In another example, a computing device 810 may prevent a user from moving an object such that it overlaps with another object in a camera environment (e.g., the container 870 stops moving when it collides with an object that is based on an object in the real-world environment).”; also see Figs. 7 and 8].

Regarding claim 10, Mott discloses the one or more non-transitory computer-readable media of claim 9, and further teaches wherein generating the warning includes showing a portion of the 3D virtual representation of the specific product that overlaps with a structure in the environment in a warning color [see paragraph 0069, wherein “In some embodiments, an edge and/or face of a container 870 may change color (e.g., it may turn from green to red) when a collision between a container 870 and an object, based upon an object in the real-world, environment is detected. In another example, a computing device 810 may prevent a user from moving an object such that it overlaps with another object in a camera environment (e.g., the container 870 stops moving when it collides with an object that is based on an object in the real-world environment).”].

Regarding claim 11, Mott discloses the one or more non-transitory computer-readable media of claim 9, and further teaches of providing a recommendation of an alternative product that is unaffected by the environmental constraint [see paragraph 0073, wherein “For instance, a user may enter the size of a container 970, either while a camera environment is showing or otherwise (e.g., at a product page or other web site), and then a user may enter a search term such as “brown couches.” In response to receiving a search term and dimensions, objects 960, 962 may be shown to a user, where objects 960 and 962 are brown couches that would fit into the selected size of a container 970. …In some approaches, it is contemplated that a suggestion engine may be implemented to provide recommendations based at least in part upon information known about a user/user ID, the dimensions of a container 970, a search term, and/or additional information.”].

Regarding claim 13, Mott discloses the one or more non-transitory computer-readable media of claim 1, and further teaches wherein the environment is a room or a zone in the room [see Figs. 6-10; also see paragraph 0086, wherein “The example method 1200 begins at 1202, with selecting a frame of a video captured using a camera. The frame may be of a custom environment such as a user's living room.”].

Regarding claim 14, Mott discloses the one or more non-transitory computer-readable media of claim 1, and further teaches wherein at least one of virtual image data or product data is pre-cached in a memory of the augmented reality device [see Fig. 11, with the remote computing device 1110 including the database 1118; also see paragraph 0084, wherein “Additionally, one or more databases 1118 may be included in a remote computing device 1110 and store data including, but not limited to: images captured at the remote computing device 1110, videos captured using the remote computing device 1110, real-world environments, camera environments, object IDs, product pages associated with a product, images of objects, ratings associated with an object, comments associated with an object, a price associated with an object, the dimensions associated with an object, one or more representations of an object associated with an object, one or more containers associated with an object, the direction of little g associated with an object/container/representation of an object, information associated with a container/object/representation of an object with respect to a marker, representations of an object with respect to a particular pose and/or size of a container, etc.”; also see paragraphs 0029-0030, wherein “A catalog may be stored in a database either on the electronic device 100 or may be accessible by the device 100 from a server, for example, through a network (e.g., the Internet). In any case, some or all objects in the catalog may have various properties and/or attributes associated with it. For example, each item in a catalog may be associated with a unique identifier (ID), a particular product page 110, a representative 2D image 120, additional images 130, products other people have viewed, a price, a sale price, a rating, user comments, and dimensions (e.g., a product's height, width and depth), etc.”; also see paragraphs 0053-0054].

Regarding claim 16, Mott discloses a computer-implemented method [see Abstract; also see Figs. 11-15], comprising:
scanning, via one or more sensors, an environment for environmental data that includes at least one of spatial data, image data, video data, and depth sensor data [see paragraph 0024, wherein “In some embodiments, a user's electronic device may be configured to use stereoscopic cameras, infrared, light coding, etc. in order to capture data representing a real-world environment, and subsequently create a camera environment that includes a superimposed 2D or 3D object. …Alternatively or in combination, a user may place a two-dimensional marker (e.g., a pattern of shapes, a quick response (QR) code, etc.) on a surface in order to view the size and/or pose (i.e., location and orientation) location of an appliance on a counter.”; also see paragraphs 0032-0033; also see paragraph 0086, wherein “The example method 1200 begins at 1202, with selecting a frame of a video captured using a camera. The frame may be of a custom environment such as a user's living room. Of course, an image may be captured by a computing device and used instead of a frame of a video.”];
analyzing, via one or more computing devices, the environmental data to detect recognizable patterns that represent environmental features, the environmental features including at least one of one or more surfaces, objects features, lighting parameters, textures, and zones [see paragraphs 0024-0025, wherein “Alternatively or in combination, a user may place a two-dimensional marker (e.g., a pattern of shapes, a quick response (QR) code, etc.) on a surface in order to view the size and/or pose (i.e., location and orientation) location of an appliance on a counter….Based at least on the dimensions and pose of a two-dimensional marker, an object may be generated in a camera environment with a particular size and in a particular pose.”; also see paragraphs 0032-0033, wherein “For example, a marker 210 can be a pattern as shown, a cover of a magazine, a newspaper, a book, a piece of paper, a quick response (QR) code, a barcode, a grid, a colored grid, or any other object with known dimensions. In some embodiments, a user can obtain an image of the marker 210 and print it onto a piece of paper. …Thus, by obtaining the dimensions of a virtual object to display, and the dimensions and location of the marker 210, it is possible to display a container that represents an object's dimensions correctly and posed in a camera environment.”];
generating, via the one or more computing devices, an augmented reality environment that corresponds to the environment for presentation, based on at least one of the environmental data, and prestored data related to the environment, via an augmented reality device [see paragraph 0021; also see paragraphs 0031-0033, wherein “For instance, a product page 110 may have a button 140 that allows the user to view the product associated with that product page in a camera environment (e.g., an augmented view of the real-world environment that includes a container that is the size of the product). …The pose of a container shown in a camera environment may be based at least in part on (1) the pose of the marker 210 with respect to the computing device (e.g., an image capturing device) and (2) the pose of the computing device with respect to at least little g. Thus, by obtaining the dimensions of a virtual object to display, and the dimensions and location of the marker 210, it is possible to display a container that represents an object's dimensions correctly and posed in a camera environment.”];
receiving, at the one or more computing devices, a user selection of a surface or an object as a feature that is related to a desired product or a desired service [see Figs. 7-10; also see paragraph 0063, wherein “The example user interface 720 shown in FIG. 7 allows a user to select a size and type of object. In this example, the object is a television.”; also see step 1212 in Fig. 12 and paragraph 0088, wherein “At 1212, a selection of an object is received from a catalog of objects. The object may include one or more products from an online retailer or a consumer-to-consumer service. The catalog may include a variety of objects, including furniture, appliances, consumer products, commercial equipment, etc.”];
comparing, via the one or more computing devices, the feature that is related to the desired product or the desired service to existing data to determine a specific product or a specific service that fits the environment, the existing data including at least one of virtual image data and product data [see paragraphs 0067-0069, wherein “In some embodiments, an edge and/or face of a container 870 may change color (e.g., it may turn from green to red) when a collision between a container 870 and an object, based upon an object in the real-world, environment is detected. In another example, a computing device 810 may prevent a user from moving an object such that it overlaps with another object in a camera environment (e.g., the container 870 stops moving when it collides with an object that is based on an object in the real-world environment).”];
presenting users with one or more three-dimensional (3D) objects that each include a 3D virtual representation of a specific product for inclusion in the augmented reality environment [see paragraphs 0031-0033, wherein “For instance, a product page 110 may have a button 140 that allows the user to view the product associated with that product page in a camera environment (e.g., an augmented view of the real-world environment that includes a container that is the size of the product)”; also see step 1220 in Fig. 12, and see paragraph 0088, wherein “At 12220, a camera environment of the real-world environment is rendered for display of the computing device. The camera environment may include an at least semi-transparent container that includes a representation of an object.”; also see Figs. 6-10];
allowing each user to add one or more 3D virtual representations of specific products in the augmented reality environment [see paragraphs 0063-0066, wherein “The example user interface 720 shown in FIG. 7 allows a user to select a size and type of object.”; also see step 1212 in Fig. 12 and paragraph 0088, wherein “At 1212, a selection of an object is received from a catalog of objects. The object may include one or more products from an online retailer or a consumer-to-consumer service. The catalog may include a variety of objects, including furniture, appliances, consumer products, commercial equipment, etc.”], 
wherein the 3D virtual representations of a specific product comprises a fully or partially rendered 3D representation, a reduced quality rendered 3D image, or a wire frame of the specific product [see Figs. 6-10; also see paragraph 0088, wherein “At 12220, a camera environment of the real-world environment is rendered for display of the computing device. The camera environment may include an at least semi-transparent container that includes a representation of an object.”], and
allowing each user to independently manipulate the one or more 3D objects of specific products in the augmented reality environment [see Figs. 7-10; also see paragraphs 0063-0066, wherein “The example user interface 720 shown in FIG. 7 allows a user to select a size and type of object…. For example, user interface 720 shows an example control panel 730 configured to receive an input that manipulates control 740, which in turn changes the size of the container 770. In example environment 700, a user has used control 740 to select televisions that are between fifty (50) and sixty (60) inches. It should be understood that various types of controls 740 may be used to change the size of a container 770 or a representation of an object. While control 740 shows a bar with two knobs, buttons or text containers may be used as a control 740, for example. Also, gestural input on a touch screen could be used directly without a control, for instance a pinch gesture could scale the desired size bigger or smaller. In this example, a user has the ability to change the brand of an object, such as a television.”; also see paragraph 0071, wherein “In this example, both controls are configured to modify the size of container 970. For instance, a user may enter a dimension of a container 970 using the character fields in control 940. Similarly, the arrows in control 940 may also be configured to adjust the dimensions of a container 970. Control 990 is similar to other controls described herein, but is located within a camera environment. Control 990, in accordance with various embodiments, may be manipulated (e.g., by dragging one or more handles) in order to modify the size, dimensions, location, and/or orientation of container 970. Although not shown, in some embodiments it is contemplated that a user may modify the size (e.g., dimensions) of a container 970 simply by manipulating the container 720 itself, such as by using a touch screen to drag a corner of a container 970.”].

Regarding claim 17, Mott discloses the computer-implemented method of claim 16, and further teaches:
receiving a gesture or command via the user interface that places the 3D virtual representation of the specific product into a particular location of the augmented reality environment [see paragraph 0077, wherein “Thus, in some embodiments a control 1040 may be configured to allow a user to enter the dimensions of a particular object in a generic or custom scene. Of course, there may also be controls as described above, which allow a user to place a container in a scene, orient the container, provide dimensions for the container, enter information such as the color or brand of a product, enter an object ID, select a particular representation of an object, etc.”]; and 
presenting additional information related to placement, of one or more features in the environment that supports the specific product, said additional information being generated by computing methods, including artificial intelligence algorithms, which suggest possible product arrangements within the environment, by taking into account one or more of, spatially identifiable features, products which may belong in the environment based on measuring available space relative to the product or products dimensions, products which belong in the space based on interpretable meaning generated via artificial intelligence, and pre-existing data about the user's preferences, likes and dislikes [see Figs. 7-9; also see paragraphs 0063-0068, wherein “Example user interface 720 also includes a section 750 that displays objects 760, 762 which may be based at least in part on selections made with a control 740. For example, control 740 indicates that televisions between fifty and sixty inches are included in section 750. In some embodiments, a control 740 may determine the types of objects 760, 762 that can be placed in a camera environment. It should be noted that example user interface 720 is one of a variety of ways in which a user interface could be configured. For example, in some embodiments, the objects 760, 762 may be displayed side by side, or beneath a camera view section of a user interface.”; also see paragraphs 0070-0073, wherein “In response to receiving a search term and dimensions, objects 960, 962 may be shown to a user, where objects 960 and 962 are brown couches that would fit into the selected size of a container 970. In some embodiments, the objects may be shown in an example user interface 920, such that the search results may be placed into a 3D container 970. …In some approaches, it is contemplated that a suggestion engine may be implemented to provide recommendations based at least in part upon information known about a user/user ID, the dimensions of a container 970, a search term, and/or additional information.”].

Regarding claim 18, Mott discloses the computer-implemented method of claim 16, and further teaches:
receiving a placement gesture or command via the user interface that places the 3D virtual representation of the specific product into a particular location of the augmented reality environment when the 3D virtual representation lacks a predetermined placement in the augmented reality environment [see paragraph 0077, wherein “Thus, in some embodiments a control 1040 may be configured to allow a user to enter the dimensions of a particular object in a generic or custom scene. Of course, there may also be controls as described above, which allow a user to place a container in a scene, orient the container, provide dimensions for the container, enter information such as the color or brand of a product, enter an object ID, select a particular representation of an object, etc.”]; and 
receiving a manipulation gesture or command via the user interface that adjusts at least one of a placement or an orientation of the 3D virtual representation of the specific product [see paragraph 0063, wherein “ It should be understood that various types of controls 740 may be used to change the size of a container 770 or a representation of an object. While control 740 shows a bar with two knobs, buttons or text containers may be used as a control 740, for example. Also, gestural input on a touch screen could be used directly without a control, for instance a pinch gesture could scale the desired size bigger or smaller. In this example, a user has the ability to change the brand of an object, such as a television.”].

Regarding claim 19, Mott discloses the computer-implemented method of claim 16, and further teaches:
receiving a customizing gesture or command via the user interface that customizes at least one of a color, a feature, or a setting with respect to the 3D virtual representation of the specific product [see paragraph 0077, wherein “Thus, in some embodiments a control 1040 may be configured to allow a user to enter the dimensions of a particular object in a generic or custom scene. Of course, there may also be controls as described above, which allow a user to place a container in a scene, orient the container, provide dimensions for the container, enter information such as the color or brand of a product, enter an object ID, select a particular representation of an object, etc.”]; or 
receiving an option variation gesture or command via the user interface that requests a presentation of an additional 3D virtual representation for a different model of the specific product [see Figs. 7-9; also see paragraphs 0063-0066].

Regarding claim 20, Mott discloses a system [see Abstract; also see Figs. 11-15], comprising:
one or more processors [see Figs. 11 and 15]; and memory [see Figs. 11 and 15] including a plurality of computer-executable components that are executable by the one or more processors to perform a plurality of actions [see paragraph 0094, wherein “In this example, the device includes a processor 1502 for executing instructions that can be stored in a memory device or element 1504. As would be apparent to one of ordinary skill in the art, the device can include many types of memory, data storage, or non-transitory computer-readable storage media, such as a first data storage for program instructions for execution by the processor 1502, a separate storage for images or data, a removable memory for sharing information with other devices, etc.”], the plurality of actions comprising:
receiving environmental data from one or more scanning sensors, the environmental data including at least one of spatial data, image data, video data, and depth sensor data [see paragraph 0024, wherein “In some embodiments, a user's electronic device may be configured to use stereoscopic cameras, infrared, light coding, etc. in order to capture data representing a real-world environment, and subsequently create a camera environment that includes a superimposed 2D or 3D object. …Alternatively or in combination, a user may place a two-dimensional marker (e.g., a pattern of shapes, a quick response (QR) code, etc.) on a surface in order to view the size and/or pose (i.e., location and orientation) location of an appliance on a counter.”; also see paragraphs 0032-0033; also see paragraph 0086, wherein “The example method 1200 begins at 1202, with selecting a frame of a video captured using a camera. The frame may be of a custom environment such as a user's living room. Of course, an image may be captured by a computing device and used instead of a frame of a video.”];
analyzing the environmental data and pre-stored data related to the environment to detect recognizable patterns that represent environmental features, the environmental features including at least one of one or more surfaces, objects features, lighting parameters, textures, and zones [see paragraphs 0024-0025, wherein “Alternatively or in combination, a user may place a two-dimensional marker (e.g., a pattern of shapes, a quick response (QR) code, etc.) on a surface in order to view the size and/or pose (i.e., location and orientation) location of an appliance on a counter….Based at least on the dimensions and pose of a two-dimensional marker, an object may be generated in a camera environment with a particular size and in a particular pose.”; also see paragraphs 0032-0033, wherein “For example, a marker 210 can be a pattern as shown, a cover of a magazine, a newspaper, a book, a piece of paper, a quick response (QR) code, a barcode, a grid, a colored grid, or any other object with known dimensions. In some embodiments, a user can obtain an image of the marker 210 and print it onto a piece of paper. …Thus, by obtaining the dimensions of a virtual object to display, and the dimensions and location of the marker 210, it is possible to display a container that represents an object's dimensions correctly and posed in a camera environment.”];
generating an augmented reality environment that corresponds to the environment, based on at least one of the environmental data, and prestored data, for presentation via an augmented reality device [see paragraph 0021; also see paragraphs 0031-0033, wherein “For instance, a product page 110 may have a button 140 that allows the user to view the product associated with that product page in a camera environment (e.g., an augmented view of the real-world environment that includes a container that is the size of the product). …The pose of a container shown in a camera environment may be based at least in part on (1) the pose of the marker 210 with respect to the computing device (e.g., an image capturing device) and (2) the pose of the computing device with respect to at least little g. Thus, by obtaining the dimensions of a virtual object to display, and the dimensions and location of the marker 210, it is possible to display a container that represents an object's dimensions correctly and posed in a camera environment.”];
receiving a user selection of a surface or an object as a feature that is related to a desired product [see Figs. 7-10; also see paragraph 0063, wherein “The example user interface 720 shown in FIG. 7 allows a user to select a size and type of object. In this example, the object is a television.”; also see step 1212 in Fig. 12 and paragraph 0088, wherein “At 1212, a selection of an object is received from a catalog of objects. The object may include one or more products from an online retailer or a consumer-to-consumer service. The catalog may include a variety of objects, including furniture, appliances, consumer products, commercial equipment, etc.”];
comparing the feature that is related to the desired product to existing data to determine a specific product that fits the environment, the existing data including at least one of virtual image data or product data [see paragraphs 0067-0069, wherein “In some embodiments, an edge and/or face of a container 870 may change color (e.g., it may turn from green to red) when a collision between a container 870 and an object, based upon an object in the real-world, environment is detected. In another example, a computing device 810 may prevent a user from moving an object such that it overlaps with another object in a camera environment (e.g., the container 870 stops moving when it collides with an object that is based on an object in the real-world environment).”];
presenting the user with one or more three-dimensional (3D) objects that each include a 3D virtual representation of a specific product for inclusion in the augmented reality environment [see paragraphs 0031-0033, wherein “For instance, a product page 110 may have a button 140 that allows the user to view the product associated with that product page in a camera environment (e.g., an augmented view of the real-world environment that includes a container that is the size of the product)”; also see step 1220 in Fig. 12, and see paragraph 0088, wherein “At 12220, a camera environment of the real-world environment is rendered for display of the computing device. The camera environment may include an at least semi-transparent container that includes a representation of an object.”; also see Figs. 6-10];
allowing the user to add one or more 3D virtual representations of specific products in the augmented reality environment [see paragraphs 0063-0066, wherein “The example user interface 720 shown in FIG. 7 allows a user to select a size and type of object.”; also see step 1212 in Fig. 12 and paragraph 0088, wherein “At 1212, a selection of an object is received from a catalog of objects. The object may include one or more products from an online retailer or a consumer-to-consumer service. The catalog may include a variety of objects, including furniture, appliances, consumer products, commercial equipment, etc.”], 
wherein the 3D virtual representations of a specific product comprises a fully or partially rendered 3D representation, a reduced quality rendered 3D image, or a wire frame of the specific product [see Figs. 6-10; also see paragraph 0088, wherein “At 1220, a camera environment of the real-world environment is rendered for display of the computing device. The camera environment may include an at least semi-transparent container that includes a representation of an object.”], and
allowing the user to manipulate the one or more 3D objects of specific products in the augmented reality environment [see Figs. 7-10; also see paragraphs 0063-0066, wherein “The example user interface 720 shown in FIG. 7 allows a user to select a size and type of object…. For example, user interface 720 shows an example control panel 730 configured to receive an input that manipulates control 740, which in turn changes the size of the container 770. In example environment 700, a user has used control 740 to select televisions that are between fifty (50) and sixty (60) inches. It should be understood that various types of controls 740 may be used to change the size of a container 770 or a representation of an object. While control 740 shows a bar with two knobs, buttons or text containers may be used as a control 740, for example. Also, gestural input on a touch screen could be used directly without a control, for instance a pinch gesture could scale the desired size bigger or smaller. In this example, a user has the ability to change the brand of an object, such as a television.”; also see paragraph 0071, wherein “In this example, both controls are configured to modify the size of container 970. For instance, a user may enter a dimension of a container 970 using the character fields in control 940. Similarly, the arrows in control 940 may also be configured to adjust the dimensions of a container 970. Control 990 is similar to other controls described herein, but is located within a camera environment. Control 990, in accordance with various embodiments, may be manipulated (e.g., by dragging one or more handles) in order to modify the size, dimensions, location, and/or orientation of container 970. Although not shown, in some embodiments it is contemplated that a user may modify the size (e.g., dimensions) of a container 970 simply by manipulating the container 720 itself, such as by using a touch screen to drag a corner of a container 970.”].

Regarding claim 21, Mott discloses the one or more non-transitory computer-readable media of claim 1, and further teaches wherein the acts include detecting behavior patterns of at least one of the one or more users and adapting the presentation of 3D objects accordingly [see paragraph 0043, wherein “For instance, in some embodiments images associated with representations of products 330 may be modified prior to being displayed in a camera environment. This modification could be performed by a user, or an algorithm designed to prevent inadequate representations of an object 330. In some embodiments, a plurality of users using a plurality of computing devices may decide that a different representation of an object 330 is better. Thus, in some embodiments, a representation of an object 330 may be crowd-sourced. For example, a representation of an object 330 may be modified based on input by one or more computing devices that have, or are displaying the representation of the object 330. The representation of the object 330 may be modified based on the input of multiple computing devices to look more real based on a particular viewpoint.”].

Regarding claim 22, Mott discloses the one or more non-transitory computer-readable media of claim 1, and further teaches wherein the acts include adapting the presentation of 3D objects according to user profile information of at least one of the one or more users, including at least one of prior purchase history of said at least one user, prior product browsing history of said at least one user, manipulation of objects by said at least one user [see paragraphs 0049-0052; also see paragraphs 0063-0065; also see paragraphs 0071-0072; also see paragraphs 0086-0088], dwell time on an object, user demographic information, and user social media expressions [see paragraphs 0029-0030; also see paragraph 0043, wherein “For instance, in some embodiments images associated with representations of products 330 may be modified prior to being displayed in a camera environment. This modification could be performed by a user, or an algorithm designed to prevent inadequate representations of an object 330. In some embodiments, a plurality of users using a plurality of computing devices may decide that a different representation of an object 330 is better. Thus, in some embodiments, a representation of an object 330 may be crowd-sourced. For example, a representation of an object 330 may be modified based on input by one or more computing devices that have, or are displaying the representation of the object 330. The representation of the object 330 may be modified based on the input of multiple computing devices to look more real based on a particular viewpoint.”; also see paragraph 0078, wherein “For example, a user may send the created camera environment to their friend to get their friend's opinion on how a particular object looks in a custom scene 1062. In another embodiment, a user may share a created camera environment on a social networking website, photo-sharing website, interior decorating website, etc.”].

Regarding claim 23, Mott discloses the one or more non-transitory computer-readable media of claim 1, and further teaches wherein manipulating by the at least one user includes at least one of manipulating the 3D product representation to view different angles, different perspectives, different zoom factors, different lighting conditions, alternative views, and different color overlays on the 3D product representation [see paragraph 0025; also see paragraph 0088, wherein “ At 1216, an orientation and a location of a marker is determined with respect to a computing device. In other words, the pose of a marker with respect to a computing device may be determined. At 1218, the size of an object is determined based on the metadata associated with the object. For example, the size of an object in camera view may be based on the metadata associated with an object, the size and/or location of a marker, and the pose of a computing device. At 1220, a camera environment of the real-world environment is rendered for the display of the computing device. The camera environment may include an at least semi-transparent container that includes a representation of an object.”].

Regarding claim 25, Mott discloses the one or more non-transitory computer-readable media of claim 1, and further teaches wherein the environmental feature is compared to existing data to determine a specific product that fits the environment [see paragraphs 0067-0069, wherein “In some embodiments, an edge and/or face of a container 870 may change color (e.g., it may turn from green to red) when a collision between a container 870 and an object, based upon an object in the real-world, environment is detected. In another example, a computing device 810 may prevent a user from moving an object such that it overlaps with another object in a camera environment (e.g., the container 870 stops moving when it collides with an object that is based on an object in the real-world environment).”].

Regarding claim 26, Mott discloses the one or more non-transitory computer-readable media of claim 1, and further teaches wherein the act of presenting the one or more users with 3D virtual representations of a specific product includes pre-rendering certain aspects of the rendering, including at least one of: fully rendered 3D representation, partially rendered 3D representations, a wire frame of the specific product, and pre-rendering of features of the specific product [see paragraphs 0020-0024, wherein “In some embodiments, a user's electronic device may be configured to use stereoscopic cameras, infrared, light coding, etc. in order to capture data representing a real-world environment, and subsequently create a camera environment that includes a superimposed 2D or 3D object.”; also see paragraphs 0037and 0043-0044; also see step 1220 in Fig. 12, and see paragraph 0088, wherein “At 1220, a camera environment of the real-world environment is rendered for display of the computing device. The camera environment may include an at least semi-transparent container that includes a representation of an object.”; also see Figs. 6-10].

Regarding claim 27, Mott discloses the one or more non-transitory computer-readable media of claim 1, and further teaches wherein analyzing the environmental data to detect recognizable patterns, includes analyzing prestored data relating to the environment [see paragraphs 0032-0033, wherein “Marker 210 may include different types of objects. For example, a marker 210 can be a pattern as shown, a cover of a magazine, a newspaper, a book, a piece of paper, a quick response (QR) code, a barcode, a grid, a colored grid, or any other object with known dimensions. …Moreover, it is contemplated that in some embodiments, approaches may be implemented where a marker 210 is out of view of an electronic device, yet the camera environment can still correctly display an object based on stored information, such as the location of the marker 210 in an image captured at an earlier point in time that includes the marker 210 (e.g., a previously captured frame).”].



Claim(s) 1-9, 11, 13-14, 16-23, and 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2013/0106910, with the inventor of Nathan Sacco (hereafter “Sacco”, being a reference cited in the original prosecution that matured into the ‘500 Patent).

Regarding claim 1, Sacco discloses one or more non-transitory computer-readable media storing computer-executable instructions that upon execution cause one or more processors [see paragraphs 0064-0071] to perform acts comprising:
receiving environmental data from one or more scanning sensors, the environmental data including at least one of spatial data, image data, video data, depth sensor data, and prestored environmental data [see paragraphs 0036-0040, wherein “In example embodiments, the imaging engine 212 may receive environment image data of an environment (e.g., still image, video) from the client device 110. The environment image data is then provided to the augmented reality engine 216 for processing.”; also see step 402 in Fig. 4, and paragraph 0047, wherein “In operation 402, environment image data is received. In example embodiments, the imaging engine 212 may receive the environment image data from a client device 110. The environment image data may comprise an image of an environment into which the user wants to augment an item image.”];
analyzing the environmental data to detect recognizable patterns that represent environmental features, the environmental features including at least one of surfaces, shapes, lighting parameters, textures, objects features, and zones [see paragraphs 0039-0040, wherein “The distance module 302 determines a distance to a focal point in an image of the environment. The focal point may be a user selected area (also referred to as an "indicated location") where an item image is to be augmented. For example, if the environment is a room, the distance to a wall where the item image is to be augmented may be determined. … In example embodiments, the sizing module 304 uses a marker (an object with known standard dimensions) in the environment image data to calculate the sizing. For example, if a door is shown in the environment image data, the sizing module 304 may assume that the door is a standard sized door (e.g., 36''x80'') or that a door knob is located at 36'' from the floor. Using these known standard dimensions, sizing for the environment may be determined.”; also see step 408 in Fig. 4, and steps 502 and 504 in Fig. 5, and paragraphs 0050-0054];
generating an augmented reality environment that corresponds to the environment, based on at least one of the environmental data, and prestored environmental data, for presentation via an augmented reality device [see step 408 and the steps in Fig. 5; also see paragraphs 0050-0057]; 
presenting one or more users with one or more three-dimensional (3D) objects that each include a 3D virtual representation of a specific product for inclusion in the augmented reality environment [see paragraph 0030, wherein “In order to make listings or posting of information available via the networked system 102 as visually informing and attractive as possible, the publication system 120 may include an imaging engine 212 that enables users to upload images for inclusion within listings and to incorporate images within viewed listings. In some embodiments, the imaging engine 212 also receives image data from a user and utilizes the image data to generate the augmented reality image. For example, the imaging engine 212 may receive an environment image (e.g., still image, video) of an environment within which the user wants to visualize an item. The imaging engine 212 may work in conjunction with the augmented reality engine 218 to generate the augmented reality image as will be discussed in more details below.”; also see paragraphs 0042-0045];
allowing the one or more users to add one or more 3D virtual representations of specific products in the augmented reality environment [see paragraphs 0017-0018; also see paragraph 0029, wherein “In one embodiment, the navigation engine 210 allows the user to search or browse for items in the publication system 120 (e.g., virtual stores, listings in a fixed-price or auction selling environment, listings in a social network or information system). In alternative embodiments, the navigation engine 210 may navigate (e.g., conduct a search on) a network at large (e.g., network 104). Based on a result of the navigation engine 210, the user may select an item that the user is interested in augmenting into an environment.”], and
allowing the one or more users to independently manipulate the one or more 3D objects of specific products in the augmented reality environment [see paragraphs 0036-0037, wherein “In some embodiments, the augmented reality engine 216 also receives item data for an item that the user is interested in visualizing in the environment and an indication of a location where the item is to be augmented in the environment. The item data may be provided by the navigation engine 210 based on a user selection of an item found using a search or browsing function of the navigation engine 210”; also see paragraphs 0042-0045].

Regarding claim 2, Sacco discloses the one or more non-transitory computer-readable media of claim 1, and further teaches wherein the presenting of specific products for inclusion in the augmented reality environment includes: 
receiving an indication that the augmented reality device is in the environment that corresponds to the augmented reality environment [see Figs. 6B-6E; also see paragraph 0058-0063], and 
rendering the one or more 3D virtual representations of specific products based on at least one of the virtual image data or on product data [see Figs. 6B-6E; also see paragraphs 0036-0044; also see paragraphs 0049-0062].

Regarding claim 3, Sacco discloses the one or more non-transitory computer-readable media of claim 2, and further teaches wherein the receiving includes receiving the indication from a detection of the environment by the augmented reality device or receiving the indication from a user input [see paragraphs 0036-0040, wherein “In example embodiments, the imaging engine 212 may receive environment image data of an environment (e.g., still image, video) from the client device 110. The environment image data is then provided to the augmented reality engine 216 for processing.”; also see step 402 in Fig. 4, and paragraph 0047, wherein “In operation 402, environment image data is received. In example embodiments, the imaging engine 212 may receive the environment image data from a client device 110. The environment image data may comprise an image of an environment into which the user wants to augment an item image.”].

Regarding claim 4, Sacco discloses the one or more non-transitory computer-readable media of claim 1, and further teaches wherein the acts further comprise at least one of:
presenting an overlay of one or more points of interest for the 3D virtual representations of the specific products [see Figs. 6A-6E], and 
receiving a first purchase selection of a specific product for processing by an e-commerce application [see paragraphs 0022-0028; also see paragraph 0046, wherein “The purchase module 316 allows the user to purchase the item that is augmented into the environment or an alternative item recommended by the recommendation module 312. In one embodiment, the purchase module 316 provides a selection on or near the augmented reality image that when selected takes the user to, for example, a purchase page for the item, a store front for a store that sells the item, or search page with search results for availability of the item for purchase.”].

Regarding claim 5, Sacco discloses the one or more non-transitory computer-readable media of claim 1, and further teaches wherein the acts further comprise providing a user interface for requesting and manipulating the 3D virtual representation of the specific product in the augmented reality environment using at least one of a gesture or a command [see Figs. 6A-6E and 7; also see paragraph 0069, wherein “In example embodiments, the computer system 700 also includes one or more of an alpha-numeric input device 712 (e.g., a keyboard), a user interface (UI) navigation device or cursor control device 714 (e.g., a mouse), a disk drive unit 716, a signal generation device 718 (e.g., a speaker), and a network interface device 720.”; also see paragraphs 0029-0031, wherein “For example, a search module (not shown) of the navigation engine 210 enables, for example, keyword searches of listings or other information published via the publication system 120. In a further example, a browse module (not shown) of the navigation engine 210 allows users to browse various category, catalog, or data structures according to which listings or other information may be classified within the publication system 120.”; also see paragraphs 0035-0038; also see paragraphs 0048; also see paragraphs 0058-0063].

Regarding claim 6, Sacco discloses the one or more non-transitory computer-readable media of claim 5, and further teaches wherein the acts further comprise: 
receiving a placement gesture or command via the user interface that places the 3D virtual representation of the specific product into a particular location of the augmented reality environment when the 3D virtual representation lacks a predetermined placement in the augmented reality environment [see paragraphs 0036-0037, wherein “In some embodiments, the augmented reality engine 216 also receives item data for an item that the user is interested in visualizing in the environment and an indication of a location where the item is to be augmented in the environment.”; also see paragraph 0053, wherein “In operation 502, a distance is determined by the distance module 302. The distance module 302 determines a distance to a focal point in the environment. The focal point may be a user selected area where an item image is to be augmented.”; also see Figs. 6A-6E, and paragraphs 0058-0062, wherein “In the present example, an image of a flat panel television 602 selected by the user is positioned in a location indicated by the user in the environment image 600.”]; and 
receiving a manipulation gesture or command via the user interface that adjusts at least one of a placement or an orientation of the 3D virtual representation of the specific product [see paragraph 0052, wherein “In another embodiment, the user may select an alternative item based on a recommendation provided by the recommendation module 312. Based on the modification, the method 400 may return to either operation 406 to access item data for the new item or to operation 408 to perform augmentation processing based on, for example, the movement within the environment.”].

Regarding claim 7, Sacco discloses the one or more non-transitory computer-readable media of claim 5, and further teaches wherein the acts further comprise at least one of:
receiving a customizing gesture or command via the user interface that customizes at least one of a color, a feature, or a setting with respect to the 3D virtual representation of the specific product [see paragraphs 0058-0063, wherein “In the present example, an image of a flat panel television 602 selected by the user is positioned in a location indicated by the user in the environment image 600. In one embodiment, additional information may be obtained by activating a selection on a display displaying the screenshot. For example, the user may select the image of the flat panel television 602 on the screenshot to open up a new window (e.g., a new window over a portion of the screenshot) that provides purchase information (e.g., where to buy, links to online stores, a listing for the item, prices), item information (e.g., dimensions, description), alternative recommendations (e.g., smaller or larger items, comparable items, less expensive items, newer version of the item), or any combination of these.”]; or 
receiving an option variation gesture or command via the user interface that requests a presentation of an additional 3D virtual representation for a different model of the specific product [see paragraphs 0044, wherein “Accordingly, the recommendation module 312 may determine a dimension that is more appropriate for the indicated area and perform a search (e.g., provide instructions to the navigation engine 210 to perform a search) to find one or more alternative items. The recommendation module 312 may then retrieve the item information and provide the alternative items as a suggestion to the user. In one embodiment, the alternative items may be listed on a side of a display that is displaying the augmented reality image or on a pop-up window.”; also see paragraph 0052; also see paragraph 0062].

Regarding claim 8, Sacco discloses the one or more non-transitory computer-readable media of claim 5, and further teaches wherein the acts further comprise: 
receiving a gesture or command via the user interface that places the 3D virtual representation of the specific product into a particular location of the augmented reality environment [see paragraphs 0036-0043, wherein “In some embodiments, the augmented reality engine 216 also receives item data for an item that the user is interested in visualizing in the environment and an indication of a location where the item is to be augmented in the environment.”; also see paragraph 0053, wherein “In operation 502, a distance is determined by the distance module 302. The distance module 302 determines a distance to a focal point in the environment. The focal point may be a user selected area where an item image is to be augmented.”; also see Figs. 6A-6E, and paragraphs 0057-0063, wherein “In the present example, an image of a flat panel television 602 selected by the user is positioned in a location indicated by the user in the environment image 600.”]; and 
generating a notification that indicates a capacity requirement for the specific product in response to a determination that the particular location lacks suitable capacity for the specific product [see paragraph 0044, wherein “ Accordingly, the recommendation module 312 may determine a dimension that is more appropriate for the indicated area and perform a search (e.g., provide instructions to the navigation engine 210 to perform a search) to find one or more alternative items. The recommendation module 312 may then retrieve the item information and provide the alternative items as a suggestion to the user. In one embodiment, the alternative items may be listed on a side of a display that is displaying the augmented reality image or on a pop-up window.”; also see paragraphs 0057-0063; also see Figs 6A-6E].

Regarding claim 9, Sacco discloses the one or more non-transitory computer-readable media of claim 5, and further teaches wherein the acts further comprise: 
receiving a gesture or command via the user interface that places the 3D virtual representation of the specific product into a particular location of the augmented reality environment [see paragraphs 0036-0043, wherein “In some embodiments, the augmented reality engine 216 also receives item data for an item that the user is interested in visualizing in the environment and an indication of a location where the item is to be augmented in the environment.”; also see paragraph 0053, wherein “In operation 502, a distance is determined by the distance module 302. The distance module 302 determines a distance to a focal point in the environment. The focal point may be a user selected area where an item image is to be augmented.”; also see Figs. 6A-6E, and paragraphs 0057-0063, wherein “In the present example, an image of a flat panel television 602 selected by the user is positioned in a location indicated by the user in the environment image 600.”]; and 
generating a warning that indicates an environmental constraint for the specific product in response to a determination that the particular location is unable to accommodate the specific product, the environmental constraint including a spatial limitation that is unsuitable for one or more dimensions of the specific product at the particular location, a spatial limitation with respect to an obstacle in the environment that hinders a movement of the specific product to the particular location, or a lack of feature that supports the specific product at the particular location [see paragraph 0044, wherein “ Accordingly, the recommendation module 312 may determine a dimension that is more appropriate for the indicated area and perform a search (e.g., provide instructions to the navigation engine 210 to perform a search) to find one or more alternative items. The recommendation module 312 may then retrieve the item information and provide the alternative items as a suggestion to the user. In one embodiment, the alternative items may be listed on a side of a display that is displaying the augmented reality image or on a pop-up window.”; also see paragraph 0052; also see paragraphs 0057-0063, wherein “The recommendations may be provided by the recommendation module 312 and include a name of each recommended item and an image of the recommended item. Other information, such as price, ratings, or dimensions, may also be provided in the window 604. The recommendations may be, for example, items that may fit in the user designated location better, items less expensive than the selected item, items that are a new model of the selected item, or items that rank higher based on other users of the system.”; also see Figs 6A-6E].

Regarding claim 11, Sacco discloses the one or more non-transitory computer-readable media of claim 9, and further teaches of providing a recommendation of an alternative product that is unaffected by the environmental constraint [see paragraph 0044, wherein “ Accordingly, the recommendation module 312 may determine a dimension that is more appropriate for the indicated area and perform a search (e.g., provide instructions to the navigation engine 210 to perform a search) to find one or more alternative items. The recommendation module 312 may then retrieve the item information and provide the alternative items as a suggestion to the user. In one embodiment, the alternative items may be listed on a side of a display that is displaying the augmented reality image or on a pop-up window.”; also see paragraph 0052; also see paragraphs 0057-0063, wherein “The recommendations may be provided by the recommendation module 312 and include a name of each recommended item and an image of the recommended item. Other information, such as price, ratings, or dimensions, may also be provided in the window 604. The recommendations may be, for example, items that may fit in the user designated location better, items less expensive than the selected item, items that are a new model of the selected item, or items that rank higher based on other users of the system.”; also see Figs 6A-6E].

Regarding claim 13, Sacco discloses the one or more non-transitory computer-readable media of claim 1, and further teaches wherein the environment is a room or a zone in the room [see Figs. 6A-6E, and paragraphs 0056-0063, wherein “For example, if the environment image has a wall at a slight angle and the scaled item image is to be placed on the wall, the orientation module 308 orients the scaled item image to the angle of the wall.”; also see paragraph 0036-0040].

Regarding claim 14, Sacco discloses the one or more non-transitory computer-readable media of claim 1, and further teaches wherein at least one of virtual image data or product data is pre-cached in a memory of the augmented reality device [see paragraphs 0030-0031, wherein “In some embodiments, the imaging engine 212 also receives image data from a user and utilizes the image data to generate the augmented reality image.”; also see paragraphs 0037-0038, wherein “In other examples, if the selection is a user inputted name or other item identifier of an item (e.g., UPC code), the access module 300 may access a catalog (e.g., stored in the database 126) that stores item data using the item identifier.”].

Regarding claim 16, Sacco discloses a computer-implemented method, comprising:
scanning, via one or more sensors, an environment for environmental data that includes at least one of spatial data, image data, video data, and depth sensor data [see paragraphs 0036-0040, wherein “In example embodiments, the imaging engine 212 may receive environment image data of an environment (e.g., still image, video) from the client device 110. The environment image data is then provided to the augmented reality engine 216 for processing.”; also see step 402 in Fig. 4, and paragraph 0047, wherein “In operation 402, environment image data is received. In example embodiments, the imaging engine 212 may receive the environment image data from a client device 110. The environment image data may comprise an image of an environment into which the user wants to augment an item image.”];
analyzing, via one or more computing devices, the environmental data to detect recognizable patterns that represent environmental features, the environmental features including at least one of one or more surfaces, objects features, lighting parameters, textures, and zones [see paragraphs 0039-0040, wherein “The distance module 302 determines a distance to a focal point in an image of the environment. The focal point may be a user selected area (also referred to as an "indicated location") where an item image is to be augmented. For example, if the environment is a room, the distance to a wall where the item image is to be augmented may be determined. … In example embodiments, the sizing module 304 uses a marker (an object with known standard dimensions) in the environment image data to calculate the sizing. For example, if a door is shown in the environment image data, the sizing module 304 may assume that the door is a standard sized door (e.g., 36''x80'') or that a door knob is located at 36'' from the floor. Using these known standard dimensions, sizing for the environment may be determined.”; also see step 408 in Fig. 4, and steps 502 and 504 in Fig. 5, and paragraphs 0050-0054];
generating, via the one or more computing devices, an augmented reality environment that corresponds to the environment for presentation, based on at least one of the environmental data, and prestored data related to the environment, via an augmented reality device [see step 408 and each of the steps in Fig. 5; also see paragraphs 0050-0057];
receiving, at the one or more computing devices, a user selection of a surface or an object as a feature that is related to a desired product or a desired service [see paragraphs 0036-0038, wherein “The item data may be provided by the navigation engine 210 based on a user selection of an item found using a search or browsing function of the navigation engine 210. … For example, the user may capture an image of an item that the user is interested in augmenting into the environment (e.g., take a photo of an item at a store). The user may, in some cases, enter information regarding the item such as dimensions or an identifier (e.g., UPC code). The augmented reality engine 216 receives the item data from the client device 110. … In some embodiments, an item to be augmented into the environment may be selected by a user at the client device and the selection is received, for example, by the navigation engine 210.”; also see paragraphs 0048-0049, wherein “In operation 404, a selection of an item to be augmented into the environment is received. In some embodiments, the navigation engine 210 receives a selection of the item from the client device.”];
comparing, via the one or more computing devices, the feature that is related to the desired product or the desired service to existing data to determine a specific product or a specific service that fits the environment, the existing data including at least one of virtual image data and product data [see paragraphs 0039-0044, wherein “The augmenting module 310 augments the scaled and oriented item image with the environment image to create an augmented reality image. The augmenting module 310 then provides the augmented reality image to the client device 110.…For example, if the scaled and oriented item image appears too large for an indicated area on the environment image (e.g., as determined by the augmenting module 310), the recommendation module 312 may suggest one or more alternative items that are smaller and will fit better in the indicated area. Accordingly, the recommendation module 312 may determine a dimension that is more appropriate for the indicated area and perform a search (e.g., provide instructions to the navigation engine 210 to perform a search) to find one or more alternative items.”; also see paragraph 0062, wherein “The recommendations may be, for example, items that may fit in the user designated location better, items less expensive than the selected item, items that are a new model of the selected item, or items that rank higher based on other users of the system.”];
presenting users with one or more three-dimensional (3D) objects that each include a 3D virtual representation of a specific product for inclusion in the augmented reality environment [see paragraph 0030, wherein “In order to make listings or posting of information available via the networked system 102 as visually informing and attractive as possible, the publication system 120 may include an imaging engine 212 that enables users to upload images for inclusion within listings and to incorporate images within viewed listings. In some embodiments, the imaging engine 212 also receives image data from a user and utilizes the image data to generate the augmented reality image. For example, the imaging engine 212 may receive an environment image (e.g., still image, video) of an environment within which the user wants to visualize an item. The imaging engine 212 may work in conjunction with the augmented reality engine 218 to generate the augmented reality image as will be discussed in more details below.”; also see paragraphs 0042-0045];
allowing each user to add one or more 3D virtual representations of specific products in the augmented reality environment, wherein the 3D virtual representations of a specific product comprises a fully or partially rendered 3D representation, a reduced quality rendered 3D image, or a wire frame of the specific product [see paragraphs 0017-0018; also see paragraph 0029, wherein “In one embodiment, the navigation engine 210 allows the user to search or browse for items in the publication system 120 (e.g., virtual stores, listings in a fixed-price or auction selling environment, listings in a social network or information system). In alternative embodiments, the navigation engine 210 may navigate (e.g., conduct a search on) a network at large (e.g., network 104). Based on a result of the navigation engine 210, the user may select an item that the user is interested in augmenting into an environment.”], and
allowing each user to independently manipulate the one or more 3D objects of specific products in the augmented reality environment [see paragraphs 0036-0037, wherein “In some embodiments, the augmented reality engine 216 also receives item data for an item that the user is interested in visualizing in the environment and an indication of a location where the item is to be augmented in the environment. The item data may be provided by the navigation engine 210 based on a user selection of an item found using a search or browsing function of the navigation engine 210”; also see paragraphs 0042-0045].

Regarding claim 17, Sacco discloses the computer-implemented method of claim 16, and further teaches:
receiving a gesture or command via the user interface that places the 3D virtual representation of the specific product into a particular location of the augmented reality environment [see paragraphs 0036-0043, wherein “In some embodiments, the augmented reality engine 216 also receives item data for an item that the user is interested in visualizing in the environment and an indication of a location where the item is to be augmented in the environment.”; also see paragraph 0053, wherein “In operation 502, a distance is determined by the distance module 302. The distance module 302 determines a distance to a focal point in the environment. The focal point may be a user selected area where an item image is to be augmented.”; also see Figs. 6A-6E, and paragraphs 0057-0063, wherein “In the present example, an image of a flat panel television 602 selected by the user is positioned in a location indicated by the user in the environment image 600.”]; and 
presenting additional information related to placement, of one or more features in the environment that supports the specific product, said additional information being generated by computing methods, including artificial intelligence algorithms, which suggest possible product arrangements within the environment, by taking into account one or more of, spatially identifiable features, products which may belong in the environment based on measuring available space relative to the product or products dimensions, products which belong in the space based on interpretable meaning generated via artificial intelligence, and pre-existing data about the user's preferences, likes and dislikes [see paragraph 0044, wherein “ Accordingly, the recommendation module 312 may determine a dimension that is more appropriate for the indicated area and perform a search (e.g., provide instructions to the navigation engine 210 to perform a search) to find one or more alternative items. The recommendation module 312 may then retrieve the item information and provide the alternative items as a suggestion to the user. In one embodiment, the alternative items may be listed on a side of a display that is displaying the augmented reality image or on a pop-up window.”; also see paragraph 0052; also see paragraphs 0057-0063, wherein “The recommendations may be provided by the recommendation module 312 and include a name of each recommended item and an image of the recommended item. Other information, such as price, ratings, or dimensions, may also be provided in the window 604. The recommendations may be, for example, items that may fit in the user designated location better, items less expensive than the selected item, items that are a new model of the selected item, or items that rank higher based on other users of the system.”; also see Figs 6A-6E].

Regarding claim 18, Sacco discloses the computer-implemented method of claim 16, and further teaches:
receiving a placement gesture or command via the user interface that places the 3D virtual representation of the specific product into a particular location of the augmented reality environment when the 3D virtual representation lacks a predetermined placement in the augmented reality environment [see paragraphs 0036-0043, wherein “In some embodiments, the augmented reality engine 216 also receives item data for an item that the user is interested in visualizing in the environment and an indication of a location where the item is to be augmented in the environment.”; also see paragraph 0053, wherein “In operation 502, a distance is determined by the distance module 302. The distance module 302 determines a distance to a focal point in the environment. The focal point may be a user selected area where an item image is to be augmented.”; also see Figs. 6A-6E, and paragraphs 0057-0063, wherein “In the present example, an image of a flat panel television 602 selected by the user is positioned in a location indicated by the user in the environment image 600.”]; and 
receiving a manipulation gesture or command via the user interface that adjusts at least one of a placement or an orientation of the 3D virtual representation of the specific product [see paragraph 0052, wherein “In another embodiment, the user may select an alternative item based on a recommendation provided by the recommendation module 312. Based on the modification, the method 400 may return to either operation 406 to access item data for the new item or to operation 408 to perform augmentation processing based on, for example, the movement within the environment.”].

Regarding claim 19, Sacco discloses the computer-implemented method of claim 16, and further teaches:
receiving a customizing gesture or command via the user interface that customizes at least one of a color, a feature, or a setting with respect to the 3D virtual representation of the specific product; or receiving an option variation gesture or command via the user interface that requests a presentation of an additional 3D virtual representation for a different model of the specific product [see paragraph 0044, wherein “ Accordingly, the recommendation module 312 may determine a dimension that is more appropriate for the indicated area and perform a search (e.g., provide instructions to the navigation engine 210 to perform a search) to find one or more alternative items. The recommendation module 312 may then retrieve the item information and provide the alternative items as a suggestion to the user. In one embodiment, the alternative items may be listed on a side of a display that is displaying the augmented reality image or on a pop-up window.”; also see paragraph 0052; also see paragraphs 0057-0063, wherein “The recommendations may be provided by the recommendation module 312 and include a name of each recommended item and an image of the recommended item. Other information, such as price, ratings, or dimensions, may also be provided in the window 604. The recommendations may be, for example, items that may fit in the user designated location better, items less expensive than the selected item, items that are a new model of the selected item, or items that rank higher based on other users of the system.”; also see Figs 6A-6E].

Regarding claim 20, Sacco discloses a system [see Fig. 7], comprising:
one or more processors [processor 702, seen in Fig. 7]; and memory [main memory 704, seen in Fig. 7] including a plurality of computer-executable components that are executable by the one or more processors to perform a plurality of actions [see paragraphs 0064-0071], the plurality of actions comprising:
receiving environmental data from one or more scanning sensors, the environmental data including at least one of spatial data, image data, video data, and depth sensor data [see paragraphs 0036-0040, wherein “In example embodiments, the imaging engine 212 may receive environment image data of an environment (e.g., still image, video) from the client device 110. The environment image data is then provided to the augmented reality engine 216 for processing.”; also see step 402 in Fig. 4, and paragraph 0047, wherein “In operation 402, environment image data is received. In example embodiments, the imaging engine 212 may receive the environment image data from a client device 110. The environment image data may comprise an image of an environment into which the user wants to augment an item image.”];
analyzing the environmental data and pre-stored data related to the environment to detect recognizable patterns that represent environmental features, the environmental features including at least one of one or more surfaces, objects features, lighting parameters, textures, and zones [see paragraphs 0039-0040, wherein “The distance module 302 determines a distance to a focal point in an image of the environment. The focal point may be a user selected area (also referred to as an "indicated location") where an item image is to be augmented. For example, if the environment is a room, the distance to a wall where the item image is to be augmented may be determined. … In example embodiments, the sizing module 304 uses a marker (an object with known standard dimensions) in the environment image data to calculate the sizing. For example, if a door is shown in the environment image data, the sizing module 304 may assume that the door is a standard sized door (e.g., 36''x80'') or that a door knob is located at 36'' from the floor. Using these known standard dimensions, sizing for the environment may be determined.”; also see step 408 in Fig. 4, and steps 502 and 504 in Fig. 5, and paragraphs 0050-0054];
generating an augmented reality environment that corresponds to the environment, based on at least one of the environmental data, and prestored data, for presentation via an augmented reality device [see step 408 and each of the steps in Fig. 5; also see paragraphs 0050-0057];
receiving a user selection of a surface or an object as a feature that is related to a desired product [see paragraphs 0036-0038, wherein “The item data may be provided by the navigation engine 210 based on a user selection of an item found using a search or browsing function of the navigation engine 210. … For example, the user may capture an image of an item that the user is interested in augmenting into the environment (e.g., take a photo of an item at a store). The user may, in some cases, enter information regarding the item such as dimensions or an identifier (e.g., UPC code). The augmented reality engine 216 receives the item data from the client device 110. … In some embodiments, an item to be augmented into the environment may be selected by a user at the client device and the selection is received, for example, by the navigation engine 210.”; also see paragraphs 0048-0049, wherein “In operation 404, a selection of an item to be augmented into the environment is received. In some embodiments, the navigation engine 210 receives a selection of the item from the client device.”];
comparing the feature that is related to the desired product to existing data to determine a specific product that fits the environment, the existing data including at least one of virtual image data or product data [see paragraphs 0039-0044, wherein “The augmenting module 310 augments the scaled and oriented item image with the environment image to create an augmented reality image. The augmenting module 310 then provides the augmented reality image to the client device 110.…For example, if the scaled and oriented item image appears too large for an indicated area on the environment image (e.g., as determined by the augmenting module 310), the recommendation module 312 may suggest one or more alternative items that are smaller and will fit better in the indicated area. Accordingly, the recommendation module 312 may determine a dimension that is more appropriate for the indicated area and perform a search (e.g., provide instructions to the navigation engine 210 to perform a search) to find one or more alternative items.”; also see paragraph 0062, wherein “The recommendations may be, for example, items that may fit in the user designated location better, items less expensive than the selected item, items that are a new model of the selected item, or items that rank higher based on other users of the system.”];
presenting the user with one or more three-dimensional (3D) objects that each include a 3D virtual representation of a specific product for inclusion in the augmented reality environment [see paragraph 0030, wherein “In order to make listings or posting of information available via the networked system 102 as visually informing and attractive as possible, the publication system 120 may include an imaging engine 212 that enables users to upload images for inclusion within listings and to incorporate images within viewed listings. In some embodiments, the imaging engine 212 also receives image data from a user and utilizes the image data to generate the augmented reality image. For example, the imaging engine 212 may receive an environment image (e.g., still image, video) of an environment within which the user wants to visualize an item. The imaging engine 212 may work in conjunction with the augmented reality engine 218 to generate the augmented reality image as will be discussed in more details below.”; also see paragraphs 0042-0045];
allowing the user to add one or more 3D virtual representations of specific products in the augmented reality environment, wherein the 3D virtual representations of a specific product comprises a fully or partially rendered 3D representation, a reduced quality rendered 3D image, or a wire frame of the specific product [see paragraphs 0017-0018; also see paragraph 0029, wherein “In one embodiment, the navigation engine 210 allows the user to search or browse for items in the publication system 120 (e.g., virtual stores, listings in a fixed-price or auction selling environment, listings in a social network or information system). In alternative embodiments, the navigation engine 210 may navigate (e.g., conduct a search on) a network at large (e.g., network 104). Based on a result of the navigation engine 210, the user may select an item that the user is interested in augmenting into an environment.”], and
allowing the user to manipulate the one or more 3D objects of specific products in the augmented reality environment [see paragraphs 0036-0037, wherein “In some embodiments, the augmented reality engine 216 also receives item data for an item that the user is interested in visualizing in the environment and an indication of a location where the item is to be augmented in the environment. The item data may be provided by the navigation engine 210 based on a user selection of an item found using a search or browsing function of the navigation engine 210”; also see paragraphs 0042-0045].

Regarding claim 21, Sacco discloses the one or more non-transitory computer-readable media of claim 1, and further teaches wherein the acts include detecting behavior patterns of at least one of the one or more users and adapting the presentation of 3D objects accordingly [see paragraphs 0031-0032, wherein “A messaging engine 216 is responsible for the generation and delivery of messages to users of the networked system 102. Such messages include, for example, advising users regarding the status of listings and best offers (e.g., providing an acceptance notice to a buyer who made a best offer to a seller) or providing recommendations.”; also see paragraph 0052, wherein “In operation 412, a determination is made as to whether a modification is received. In some embodiments, the modification may be caused by the movement of the image capture device 113. For example, if the image capture device 113 is a video camera, then the modification is the movement within the environment as captured by the video camera. … Based on the modification, the method 400 may return to either operation 406 to access item data for the new item or to operation 408 to perform augmentation processing based on, for example, the movement within the environment.”].

Regarding claim 22, Sacco discloses the one or more non-transitory computer-readable media of claim 1, and further teaches wherein the acts include adapting the presentation of 3D objects according to user profile information of at least one of the one or more users, including at least one of prior purchase history of said at least one user, prior product browsing history of said at least one user, manipulation of objects by said at least one user [see paragraphs 0029-0031, wherein “In order to make listings or posting of information available via the networked system 102 as visually informing and attractive as possible, the publication system 120 may include an imaging engine 212 that enables users to upload images for inclusion within listings and to incorporate images within viewed listings. In some embodiments, the imaging engine 212 also receives image data from a user and utilizes the image data to generate the augmented reality image. … In example embodiments, the listing engine 214 allows users to author listings of items. The listing may comprise an image of an item along with a description of the item. In one embodiment, the listings pertain to goods or services that a user (e.g., a seller) wishes to transact via the publication system 120. As such, the listing may comprise an image of a good for sale and a description of the item such as, for example, dimensions, color, and, identifier (e.g., UPC code, ISBN code). In some embodiments, a user may create a listing that is an advertisement or other form of publication to the networked system 102. The listing engine 214 also allows the users to manage such listings by providing various management features (e.g., auto-relisting, inventory level monitors, etc.).”; also see paragraph 0062, wherein “The recommendations may be provided by the recommendation module 312 and include a name of each recommended item and an image of the recommended item. Other information, such as price, ratings, or dimensions, may also be provided in the window 604. The recommendations may be, for example, items that may fit in the user designated location better, items less expensive than the selected item, items that are a new model of the selected item, or items that rank higher based on other users of the system.”].


Regarding claim 23, Sacco discloses the one or more non-transitory computer-readable media of claim 1, and further teaches wherein manipulating by the at least one user includes at least one of manipulating the 3D product representation to view different angles, different perspectives, different zoom factors, different lighting conditions, alternative views [see paragraph 0052, wherein “In operation 412, a determination is made as to whether a modification is received. In some embodiments, the modification may be caused by the movement of the image capture device 113. For example, if the image capture device 113 is a video camera, then the modification is the movement within the environment as captured by the video camera. … Based on the modification, the method 400 may return to either operation 406 to access item data for the new item or to operation 408 to perform augmentation processing based on, for example, the movement within the environment.”], and different color overlays on the 3D product representation.

Regarding claim 25, Sacco discloses the one or more non-transitory computer-readable media of claim 1, and further teaches wherein the environmental feature is compared to existing data to determine a specific product that fits the environment [see paragraphs 0039-0044, wherein “The augmenting module 310 augments the scaled and oriented item image with the environment image to create an augmented reality image. The augmenting module 310 then provides the augmented reality image to the client device 110.…For example, if the scaled and oriented item image appears too large for an indicated area on the environment image (e.g., as determined by the augmenting module 310), the recommendation module 312 may suggest one or more alternative items that are smaller and will fit better in the indicated area. Accordingly, the recommendation module 312 may determine a dimension that is more appropriate for the indicated area and perform a search (e.g., provide instructions to the navigation engine 210 to perform a search) to find one or more alternative items.”; also see paragraph 0062, wherein “The recommendations may be, for example, items that may fit in the user designated location better, items less expensive than the selected item, items that are a new model of the selected item, or items that rank higher based on other users of the system.”].

Regarding claim 26, Sacco discloses the one or more non-transitory computer-readable media of claim 1, and further teaches wherein the act of presenting the one or more users with 3D virtual representations of a specific product includes pre-rendering certain aspects of the rendering, including at least one of: fully rendered 3D representation, partially rendered 3D representations, a wire frame of the specific product, and pre-rendering of features of the specific product [see paragraphs 0030-0031, wherein “In some embodiments, the imaging engine 212 also receives image data from a user and utilizes the image data to generate the augmented reality image.”; also see paragraphs 0037-0038, wherein “In other examples, if the selection is a user inputted name or other item identifier of an item (e.g., UPC code), the access module 300 may access a catalog (e.g., stored in the database 126) that stores item data using the item identifier.”; also see paragraph 0045, wherein “In one embodiment, the environmental image may be stored to the database 126 of the networked environment 102. Alternatively, the environmental image may be stored to the client device 110. For example, the user may record the environmental image for a room and save the environmental image. At a later time, the user may obtain an item image for an item that the user is interested in augmenting into the saved environmental image. The save module 314 may access and retrieve the saved environmental image.”].

Regarding claim 27, Sacco discloses the one or more non-transitory computer-readable media of claim 1, and further teaches wherein analyzing the environmental data to detect recognizable patterns, includes analyzing prestored data relating to the environment [see paragraphs 0039-0040, wherein “The distance module 302 determines a distance to a focal point in an image of the environment. The focal point may be a user selected area (also referred to as an "indicated location") where an item image is to be augmented. For example, if the environment is a room, the distance to a wall where the item image is to be augmented may be determined. … In example embodiments, the sizing module 304 uses a marker (an object with known standard dimensions) in the environment image data to calculate the sizing. For example, if a door is shown in the environment image data, the sizing module 304 may assume that the door is a standard sized door (e.g., 36''x80'') or that a door knob is located at 36'' from the floor. Using these known standard dimensions, sizing for the environment may be determined.”; also see step 408 in Fig. 4, and steps 502 and 504 in Fig. 5, and paragraphs 0050-0054].



Claim(s) 1, 21-24, and 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2014/0240354, with the inventor of Ma et al. (hereafter “Ma”).

Regarding claim 1, Ma discloses one or more non-transitory computer-readable media storing computer-executable instructions that upon execution cause one or more processors [see paragraphs 0028 and 0101-0102] to perform acts comprising:
receiving environmental data from one or more scanning sensors, the environmental data including at least one of spatial data, image data, video data, depth sensor data, and prestored environmental data [see paragraphs 0043-0045; also see paragraph 0055, wherein “The plurality of photographing modules 110 may be separated from each other and capture the images of the real scene that includes the object. For example, a photographing module 1 may capture a first visual image, a photographing module 2 may capture a second visual image, and a photographing module n may capture an n-th visual image.”; also see step 810 in Fig. 8, and paragraph 0092];
analyzing the environmental data to detect recognizable patterns that represent environmental features, the environmental features including at least one of surfaces, shapes, lighting parameters, textures, objects features, and zones [see paragraph 0056, wherein “The tracking unit 120 according to an embodiment of the present disclosure detects and tracks the object in the images of the real scene, and thus obtains status information 220 of the object. For example, the tracking unit 120 may track a location, a shape, or a motion of the object. The tracking unit 120 may include a plurality of sensors, such as a depth sensor, for example.”; also see paragraphs 0065-0068 and 0073-0079; also see steps 820 and 830 in Fig. 8, and paragraphs 0093-0094];
generating an augmented reality environment that corresponds to the environment, based on at least one of the environmental data, and prestored environmental data, for presentation via an augmented reality device [see paragraphs 0057-0059, wherein “Based on the status information 230 of the virtual image, the image processor 130 may combine the virtual image and the images of the real scene, thereby generating augmented reality images, i.e., rendering images 240 from the plurality of different viewing angles. The image processor 130 may be implemented by using a computing apparatus such as a workstation, a desktop computer, or a tablet PC.”; also see step 840 in Fig. 8, and paragraphs 0095-0096]; 
presenting one or more users with one or more three-dimensional (3D) objects that each include a 3D virtual representation of a specific product for inclusion in the augmented reality environment [see paragraphs 0060-0062, wherein “The display unit 250 according to an embodiment of the present disclosure may display the augmented reality image that is generated by the image processor 130. The display unit 250 may be implemented by using a polarized 3D display, a time sharing 3D display, a head mounted display (HMD) 3D display, a chrominance 3D display, a parallax barrier 3D display, or a lenticular 3D display, for example, but is not limited thereto.”; also see step 850 in Fig. 8, and paragraphs 0097-0100];
allowing the one or more users to add one or more 3D virtual representations of specific products in the augmented reality environment [see paragraphs 0024 and0026; also see paragraph 0039, wherein “In the specification, ‘virtual try-on’ indicates a user trying on virtual clothing, hats, glasses, shoes, accessories, etc. by using augmented reality technology.”; also see paragraphs 0063-0069; also see Figs. 5 and 7, whereby in Fig. 5, the user added a 3D representation of glasses, and in Fig. 7, the user added a 3D representation of a dress], and
allowing the one or more users to independently manipulate the one or more 3D objects of specific products in the augmented reality environment [see paragraphs 0073-0074; also see paragraphs 0075-0079, wherein “FIG. 5B shows the augmented reality apparatus 100 according to an embodiment of the present disclosure generating the transparent model that corresponds to the head of the object, and thus generating the screening effect so that the portion of the virtual glasses image that is to be covered by the head of the object is covered by the transparent model. The transparent model is generated such that a shape, a size, a location, and motions thereof correspond to the object, and is used to generate the screening effect of the virtual image, but the transparent model itself is not displayed.… The augmented reality apparatus 100 according to an embodiment of the present disclosure may track the object, and provide real time updates of the status information of the transparent model and the virtual image as the status information of the object is updated.”; also see Figs. 5A-5C; here, the system allows the user to use a screening effect, so as to independently manipulate the 3D object based on the user’s shape, size, location, and also motion, whereby this is seen to effectively “independently manipulate the one or more 3D objects of specific products in the augmented reality environment”; also see paragraphs 0088-0089].

Regarding claim 21, Ma discloses the one or more non-transitory computer-readable media of claim 1, and further teaches wherein the acts include detecting behavior patterns of at least one of the one or more users and adapting the presentation of 3D objects accordingly [see paragraphs 0073-0079, wherein “FIG. 5B shows the augmented reality apparatus 100 according to an embodiment of the present disclosure generating the transparent model that corresponds to the head of the object, and thus generating the screening effect so that the portion of the virtual glasses image that is to be covered by the head of the object is covered by the transparent model. The transparent model is generated such that a shape, a size, a location, and motions thereof correspond to the object, and is used to generate the screening effect of the virtual image, but the transparent model itself is not displayed.… The augmented reality apparatus 100 according to an embodiment of the present disclosure may track the object, and provide real time updates of the status information of the transparent model and the virtual image as the status information of the object is updated.”; also see paragraphs 0088-0089; also see Figs. 5A-5C; here, the system allows the user to use a screening effect, so as to independently manipulate the 3D object based on the user’s shape, size, location, and also motion, whereby the user’s motion would be seen as being a “behavior pattern”].

Regarding claim 22, Ma discloses the one or more non-transitory computer-readable media of claim 1, and further teaches wherein the acts include adapting the presentation of 3D objects according to user profile information of at least one of the one or more users, including at least one of prior purchase history of said at least one user, prior product browsing history of said at least one user, manipulation of objects by said at least one user [see Figs. 5A-5C; also see paragraphs 0073-0079, wherein “FIG. 5B shows the augmented reality apparatus 100 according to an embodiment of the present disclosure generating the transparent model that corresponds to the head of the object, and thus generating the screening effect so that the portion of the virtual glasses image that is to be covered by the head of the object is covered by the transparent model. The transparent model is generated such that a shape, a size, a location, and motions thereof correspond to the object, and is used to generate the screening effect of the virtual image, but the transparent model itself is not displayed.… The augmented reality apparatus 100 according to an embodiment of the present disclosure may track the object, and provide real time updates of the status information of the transparent model and the virtual image as the status information of the object is updated.”; also see paragraphs 0088-0089], dwell time on an object, user demographic information, and user social media expressions.

Regarding claim 23, Ma discloses the one or more non-transitory computer-readable media of claim 1, and further teaches wherein manipulating by the at least one user includes at least one of manipulating the 3D product representation to view different angles, different perspectives [see paragraphs 0024-0027; also see paragraphs 0073-0079, wherein “The transparent model is generated such that a shape, a size, a location, and motions thereof correspond to the object, and is used to generate the screening effect of the virtual image, but the transparent model itself is not displayed.… The augmented reality apparatus 100 according to an embodiment of the present disclosure may track the object, and provide real time updates of the status information of the transparent model and the virtual image as the status information of the object is updated.”; also see paragraphs 0088-0090, wherein “Also, the tracking unit 120 may track the object 730, and thus obtain status information of the object, such as a location, a shape, or a motion of the object….Based on the status information of the object, the image processor 130 according to an embodiment of the present disclosure determines status information of the virtual clothing image, and combines the virtual clothing image and the images of the real scene. The image processor 130 may provide real time updates of the status information of the virtual clothing image as the status information of the object is updated…. The rendering unit 140 may use the plurality of renderable cameras to render a combined image 740 obtained from the left viewing angle and a combined image 750 obtained from the right viewing angle.”] , different zoom factors, different lighting conditions, alternative views, and different color overlays on the 3D product representation.

Regarding claim 24, Ma discloses the one or more non-transitory computer-readable media of claim 1, and further teaches wherein receiving environmental data includes capturing a 3D likeness of at least one of the one or more users [see Figs. 3, 5, 6, and 7; also see paragraphs 0039-0041, 0063-0069, and 0075-0079].

Regarding claim 26, Ma discloses the one or more non-transitory computer-readable media of claim 1, and further teaches wherein the act of presenting the one or more users with 3D virtual representations of a specific product includes pre-rendering certain aspects of the rendering, including at least one of: fully rendered 3D representation, partially rendered 3D representations, a wire frame of the specific product, and pre-rendering of features of the specific product [see paragraph 0072-0074, wherein “The first photographing module node 420 may connect a virtual image node 440 that includes a virtual glasses image 445… For example, the rendering unit 140 may render the image of the real scene 425 and 435, the transparent model 455 of the object, and the virtual glasses image 445 so that a portion of the virtual glasses image that is to be located at the back of the object is covered by the object, or a portion of the object that needs to be located the back of the virtual glasses image is covered by the virtual glasses image.”; also see Figs. 5A-5C, and paragraphs 0075-0079, whereby the virtual glasses are seen to be fully rendered in Fig. 5A, and then manipulated to achieve the screening effect, which is fully rendered in Fig. 5C].

Regarding claim 27, Ma discloses the one or more non-transitory computer-readable media of claim 1, and further teaches wherein analyzing the environmental data to detect recognizable patterns, includes analyzing prestored data relating to the environment [see paragraphs 0072-0074, wherein “The first and second photographing module nodes 420 and 430 may respectively store a left viewing angle image 425 and a right viewing angle image 435. … The tracking unit 120 may detect and track in real time a head of the object in an image of a real scene 425 and 435 captured by a photographing module 110, and thus obtain status information of the object. Based on the status information of the head of the object, the image processor 130 may determine status information of the transparent model 455, such as a location, a size, a shape, or a motion, for example, of the transparent model 455 that corresponds to the object.”; here, the left visual image 425 and the right visual image 435 are both stored and subsequently are analyzed to determine the status information of the left visual image 425 and the right visual image 435, thus being considered as “analyzing pre-stored data”].











Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017.0323488, with the inventor of Mott et al. (hereafter “Mott”, being a reference cited in the original prosecution that matured into the ‘500 Patent) in view of U.S. Patent Application Publication 2006/0111878, with the inventor of Pendyala et al. (hereafter “Pendyala”, being a reference cited in the original prosecution that matured into the ‘500 Patent).

Regarding claim 12, Mott discloses the one or more non-transitory computer-readable media of claim 1, and further discloses wherein the acts further comprise synchronizing the environmental data with computer-aided design (CAD) data for the environment [see paragraph 0039, wherein “It should be noted that files suitable to upload and convert into a representation of an object may include, but are not limited to: image files, video files, files generated by a scanner, and computer aided design (CAD) files (e.g., .obj files, .stl files, .cad files).”; also see paragraph 0053, wherein “For instance, a representation of an object 430, 431, 432 may be based at least in part on a 3D model, CAD file, or scanned image such that the representation of the object 430, 431, 432 appears to be posed in a realistic manner from many, if not all viewing angles (e.g., as determined in part by the pose of a computing device).”].
However, Mott fails to expressly disclose if the acts further comprise synchronizing the environmental data with computer-aided design (CAD) data for the environment that details an electrical feature or a plumbing feature, and wherein the electrical feature or the plumbing feature is used to determine the specific product that fits in the environment.

But Pendyala discloses one or more non-transitory computer-readable media storing computer-executable instructions that upon execution cause one or more processors to perform acts [see paragraphs 0017-0020] comprising:
receiving environmental data from one or more scanning sensors, the environmental data including at least one of spatial data, image data, video data, depth sensor data, and prestored environmental data [see paragraphs 0098-0099, wherein “Further, a CAD (Computer Aided Design) module may be added to read CAD drawings and enable multiple CAD drawings to be displayed simultaneously, with separate components to be overlaid upon one another to form a complex illustration. Specifically, the CAD functionality may handle the determination of which components need to be overlaid and may present a list of the files containing the required components to a CAD control, which may in turn read the CAD files and display the components on the user interface. …In addition, instead of inputting user data (e.g., room or house dimensions) from scratch, the user may initiate access to an input file (e.g., CAD file) with such data.”; also see step 1508 in Fig. 15, being described in paragraphs 0116-0119, wherein “Optionally, a user may build a custom room 1508 (i.e., draw one's own layout or import a CAD file).”; also see paragraphs 0024-0026];
generating an augmented reality environment that corresponds to the environment, based on at least one of the environmental data, and prestored environmental data, for presentation via an augmented reality device [see paragraphs 0032-0034]; 
presenting one or more users with one or more three-dimensional (3D) objects that each include a 3D virtual representation of a specific product for inclusion in the augmented reality environment [see paragraphs 0032-0034];
allowing the one or more users to add one or more 3D virtual representations of specific products in the augmented reality environment  [see paragraph 0046], and
allowing the one or more users to independently manipulate the one or more 3D objects of specific products in the augmented reality environment  [see paragraph 0046].
 
Further, Pendyala further teaches wherein the acts further comprise synchronizing the environmental data with computer-aided design (CAD) data for the environment that details an electrical feature or a plumbing feature [see paragraphs 0098-0099, wherein “In addition, instead of inputting user data (e.g., room or house dimensions) from scratch, the user may initiate access to an input file (e.g., CAD file) with such data.”], and 
wherein the electrical feature or the plumbing feature is used to determine the specific product that fits in the environment [see paragraph 0026, wherein “Constraints on values of the component attributes can be provided directly by the user (or other entities), be obtained from database 108, derived from a combination of both, or otherwise provided as an input to the system. For example, constraints can include space planning constraints according to standards like the NKBA (National Kitchen and Bath Association) rules, which, for example, specify where a sink might be located in the room relative to a tub. Site-specific realities could be taken into consideration as well (e.g., no piping in a region of a given bathroom precluding the building of a sink in that region).”; also see paragraph 0029, wherein “In accordance with an exemplary embodiment of the invention, although a given room design is pre-configured with a set of recommended components for each given room style, the user, e.g., the consumer browsing the system at home on a PC, may further customize the components (e.g., selection, arrangement, etc.) as used in the room to be configured. For example, to customize the bathroom model selected, the user may wish to change the flooring 612. To accomplish this, the user selects the flooring attribute and modifies it by selecting the flooring 612 on the display screen or employing a menu 614 that enables input of the flooring alternative (e.g., change floor color, type, material, etc.).”].

Mott and Pendyala are combinable because they are both form the same field of endeavor, both being computer systems and methods that allow a user to preview rendered images of various design objects in a room before purchasing the specific objects.  At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to synchronize the design with a CAD model and use plumbing constraints as taught by Pendyala with the system of Mott. Pendyala teaches an advantage to using a CAD model is so that a user does not have to input house dimensions from scratch (as read in paragraph 0099 of Pendyala) and the CAD model is for useful for output for when working with contractors (as read in paragraph 0100 of Pendyala).  Here, Pendyala teaches the advantage of using plumbing constraints when considering whether a sink will fit into a given location is that these constraints provide site-specific realities for the planning, as recognized in Pendyala in paragraph 0026. With this, Mott would benefit from these features taught by Pendyala because it allows the user to have a more realistic design plan when interactively design their room and its features (e.g. if they should ever decide to have the real-world renovations done to their house to match their virtual room design).  Therefore, it would have been obvious to combine the teachings of Pendyala with the system of Mott to obtain the invention as specified in claim 12.



Allowable Subject Matter
With respect to the art of record, claim 15, as currently amended, is seen to contain allowable features, but would be allowable if rewritten in independent form to overcome the cited rejection under 35 U.S.C. 251 over improper recapture, and to include all of the limitations of the base claim and any intervening claims.
 Particularly, in the Examiner’s opinion, it would not have been obvious to one of ordinary skill in the art include the 3D virtual representations of specific products in the augmented reality environment, includes: 
presenting a first pre-rendered 3D image of at least one specific product that is stored in a memory of the augmented reality device; 
pre-rendering a second 3D image of a second specific product in full while pre-rendering wire frames of a third 3D image of a third specific product, the second 3D image having higher rendering priority than the third 3D image; and 
reducing a pre-rendering quality of a fourth 3D image in response to a determination that the pre-rendering of the fourth 3D image is not completed within a time limit.

Here, the Examiner notes that the amendment dated August 14, 2020, claim 15 was amended to expressly require each of these limitations in claim 15, as opposed to the previously worded “at least one of” the limitations.  In this regard, in the original prosecution of the ‘500 Patent, the features of the original claim 15 were cited as being taught by the reference of Guan et al. (U.S. Pat. App. Pub. 2016/0104452).  But here, Guan falls short in teaching the limitations that now require “pre-rendering a second 3D image of a second specific product in full while pre-rendering wire frames of a third 3D image of a third specific product, the second 3D image having higher rendering priority than the third 3D image; and reducing a pre-rendering quality of a fourth 3D image in response to a determination that the pre-rendering of the fourth 3D image is not completed within a time limit.”  Further, the other closest prior art in the record, most notably the references of Mott, Sacco, and Ma, are each not seen to expressly disclose the combination of each of these features found in dependent claim 15. 






Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
U.S. Patent 9,922,437, with the inventor of Baron et al., discloses a process for creating an augmented image;
U.S. Patent 9,240,077, with the inventor of Kraft et al., discloses a system that provides real-time visual effects within a live camera view;
U.S. Patent Application Publication 2017/0061693, with the inventor of Kohler et al., discloses a system that renders a virtual augmented image; and
U.S. Patent Application Publication 2014/0257532, with the inventor of Kim et al., discloses a system that generates 3D images which are utilized to construct a 3D space.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joseph R. Pokrzywa, whose telephone number is (571) 272-7410.  The Examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/JOSEPH R POKRZYWA/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            

Conferees: 
/CHARLES R CRAVER/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        


/M.F/            Supervisory Patent Examiner, Art Unit 3992